Explanations of vote
We will now proceed to the explanations of vote.
Oral explanations of vote
(PL) Mr President, the building industry constitutes a very important branch of the economy of every country. Such an essential part of the market cannot be overlooked when striving for economic growth and an improvement in living standards. Everyone is aware of the importance of a correctly built or modernised structure for security and comfort. At the same time, we are all striving to reduce the costs of building homes, industrial and public buildings. The report aims to remove market barriers, enable the effective sale of building materials and ensure competitive prices in the sector. The benefits of this initiative will be felt throughout Europe. I lend my full support, too, to the author's proposals regarding increasing employee safety in the industry.
(IT) Mr President, ladies and gentlemen, with regard to the Stihler report, it is clear what an important role the construction sector plays in Europe. We simply had to tackle the problems faced by 12 million citizens directly employed in this sector.
The Stihler report is a valuable tool for bringing down the national administrative and technical barriers that prevent the marketing of construction products within the European Union and for continuing to build a single market in this sector.
I support the recognition given to small and medium-sized enterprises in the construction sector, just as I support the particular attention paid to the need to recycle construction products, which is an issue of the utmost importance in the fight against climate change. However, I would like to take this opportunity to draw attention to the issue of the health and safety of workers employed in the construction sector. The guidelines that the rapporteur has included on this matter are useful, but they need to be expanded upon.
It is our duty to discuss and develop these proposals further in the immediate future, thereby ensuring that workers employed in the construction sector receive a high level of protection. The tragedy of work-related deaths is an issue that concerns the whole of Europe. I hope that, through our work, we will be able to put a stop to them.
(FI) Mr President, firstly, I would like to thank Mrs Stihler for this excellent report. It is very important to focus attention on the harmonisation of the marketing of construction products, because in the future, we will need better and higher quality construction.
We need to remember that, although this is a highly competitive industry, what is most important is not the competition in itself, but the end result. It is important that the buildings which are constructed in Europe are safe for their users and that they are also safe for the builders and other employees during the construction process.
It is very important that we also have harmonisation in the area of the marketing of construction products, and, as a result, are able to exchange best practices. It is true that in many countries in Europe at present, they still use materials which are not healthy for residents. For example, we have a huge problem with mildew in many Member States of the European Union, and that is why it is important to use best practices and innovations to try to make the marketing of construction products one that relates to products that are healthy and satisfactory as far as their users are concerned.
I therefore want to thank Mrs Stihler for this excellent report. Europe needs good construction products and a system of marketing that takes account of the safety regulations specifically.
Mr President, last week, the French Prime Minister came to London and said that we needed to join in the project of assisting the euro. Let us leave aside for a moment the question of whether we should again be dragged into somebody else's problem; let us focus instead on the main logical flaw here. He says 'European integration is not working, so let us have more European integration!' I am sure that you can spot the problem in his reasoning here. 'My dinghy keeps capsizing, so I would like to be put in charge of an ocean liner'. 'My go-kart has crashed, so please put me at the wheel of an articulated lorry'. It seems that whatever the problem is, the answer is always closer European integration.
The EU is a solution in search of a problem, but surely the day is coming when we can no longer impose ourselves both on the markets and on public opinion. The spell is breaking and the shamanistic incantations are losing their force.
(IT) Mr President, ladies and gentlemen, the European Union is the world's largest donor of humanitarian aid, when you consider that its contribution represents more than 40% of all international humanitarian assistance. The Union's humanitarian policy is the practical expression of its commitment to supporting people in third countries in need of assistance when they are at their most vulnerable.
The European Consensus on humanitarian aid, signed on 18 December by the Presidents of the Council of the European Union, the European Parliament and the Commission, represents a significant step forward. I must point out here that the commitments derived from the Consensus apply both to the Member States and to the European Commission.
In recent years, we have seen non-humanitarian bodies increasingly involved in the response to humanitarian crises. It is essential that political bodies and military or humanitarian organisations active in the same working environment should learn more about one another and engage in dialogue, while having regard to - and not compromising - their respective roles and remits. Obviously, when civil protection resources are used, it must be in accordance with the international guidelines as set out in the European Consensus.
(IT) Mr President, ladies and gentlemen, I believe that the report adopted today - for which I thank and congratulate the rapporteur Mrs Striffler - is a text that will make for more effective and consistent humanitarian aid.
The European Parliament is today inviting the Union to cooperate more closely in order to reach a consensus aimed at strengthening our collective response to humanitarian crises and, in particular, at strongly upholding full compliance with international humanitarian law.
We must ensure, therefore, that humanitarian aid and humanitarian aid workers have better access to populations in need, and as there are more of these populations these days, we must succeed in doing even more than we have done so far, through the Commission or through bilateral programmes. While the needs are huge, the distribution of aid is becoming increasingly difficult and also risky and dangerous due to the increasingly complex international framework.
In view of these requirements, therefore, this agreement promotes a European consensus in which it is affirmed that EU aid is based unequivocally on the humanitarian principles of neutrality, independence and impartiality and must be provided quickly and effectively to crisis victims on the basis of identified need.
(IT) Mr President, ladies and gentlemen, the dramatic increase in the number and severity of natural disasters, together with the rising incidence of complex crises, mean that we are faced with worsening violations of international humanitarian law and a shrinking 'humanitarian space'.
The recent tragedies in Haiti and Pakistan demonstrate once again that the tools available to the EU for responding to natural disasters need to be improved. I agree with the general approach of the report and, in particular, with the statement that the European Union must promote humanitarian principles unstintingly. The external action of the European Union is provided for in the Treaty of Lisbon; it should reflect the Union's political weight and influence as the main international donor.
I voted in favour of Mrs Striffler's report because I agree that it is essential for us to work on strengthening implementation of the European Consensus and the associated action plan, as well as worldwide coordination and burden sharing, taking into account the regional responsibilities of the countries who have the capacity to be major contributors of humanitarian aid.
Mr President, I had great pleasure in voting for this particular report, because the report confirms that food security is a basic human right. The agricultural sector must meet a growing population's need for safe and sufficient food despite the obstacles of limited natural resources, high energy prices and climate change. According to the United Nations Food and Agricultural Organisation, food production must increase by at least 70% to meet the growing demands of a world population which is expected to exceed 9 billion by the year 2050.
Furthermore, around 900 million people worldwide are chronically hungry due to extreme poverty, while up to 2 billion people lack genuine long-term food security due to varying degrees of poverty. In Europe, 16% of citizens still live below the poverty line. Basically, what I am saying is this: we need to tackle this issue head-on. It is essential that the financing of the new common agricultural policy after 2013 recognises this, and the very least we need is that the budget should be maintained at least at its current level.
(DA) Mr President, Parliament has today chosen to formally recognise agriculture as a strategic sector in the context of food security. This is something that we in the Group of the Alliance of Liberals and Democrats for Europe have recognised for many years. Likewise, we also recognise the fact that agriculture is a strategic sector when it comes to food quality, public health and sustainable, economic growth. However, this does not justify school fruit and milk programmes. Nor does it justify more market-supported milk subsidy programmes. We would like to point out that we voted against these proposals and we regret the fact that they were voted through.
However, this must not destroy the overall picture, which is the fact that we must provide good conditions for agriculture. Butter mountains, wine lakes and school programmes are not the way forward, however. Farmers' income will not be secured by intervention and distortion of the market. Instead, we must invest in research and give farmers the opportunity to use new technologies for alternative forms of income. Overall, we consider the report to be good, and therefore we voted in favour of it as a whole.
(IT) Mr President, ladies and gentlemen, food security is a basic human right, and it is achieved only when all people, at all times, have physical, social and economic access to sufficient food.
The new EU common agricultural policy must reflect these new requirements: it therefore needs to respond clearly and unequivocally to food security and other challenges, most notably climate change, the economic crisis and keeping territorial balance within the EU.
We need to promote not only the competitiveness of our products, but also traditional agriculture, small-scale farming, organic farming and local distribution. These models of agriculture have always made, and continue to make, a valid contribution to food security because they often represent the most effective way of utilising land in diverse geographical regions of the EU through the use of methods which have been specifically developed in distinct regions over long periods of time.
(PL) Mr President, our role as Members of the European Parliament is to act to improve the lives of EU citizens. Ensuring them access to safe food of the highest quality should be a top priority. Food shortages and high prices are usually accompanied by social unrest and we cannot allow this situation to occur on our continent. Taking into account growing population numbers, climate change and natural disasters, global food security is under threat. Many people are already starving, and in order to find a remedy, a sensible and just common agricultural policy is required as well as financial support for the sector. Agriculture should be given a special status which will allow special action to be taken and appropriate instruments to be applied in the event that food crises occur.
(IT) Mr President, ladies and gentlemen, food security and a guaranteed supply of food for populations continue to be the main challenges for agriculture, not only in Europe but also worldwide.
I am very satisfied with the contents of this report, in particular, because food security is recognised as a fundamental human right. Food security as an objective will be achieved only if two important issues - market and price volatility and dwindling food stocks - are given serious consideration. Europe has to be able to intervene with common and effective measures to guarantee food supply and prevent the serious asymmetries that still exist in relation to safety standards between EU and non-EU products.
(DE) Mr President, I would like to say that I was very pleased by the report on recognition of agriculture as a strategic sector in the context of food security as this puts the significance of the rural economy back at the centre of things. The first conclusion, for me, is that we also continue to need a strong European common agricultural policy. I would also like to thank the rapporteur.
There was one point where I did not vote with the report, however, and this concerned the creation of a European food aid programme within the European Union. I believe that providing aid on the ground, in other words, aid to ensure that no one in the European Union should suffer from hunger, must remain the responsibility of the Member States, quite simply because such problems should be solved where they occur, namely, in the Member States.
Mr President, this report highlights the need for food security for the citizens whom we represent. It also emphasises the important public goods which farmers produce, often with little or no recognition. However, I feel that there is going to be a problem.
I have recently heard major speeches which indicate that the common agricultural policy should actually shift to being an environmental policy. This I think will ultimately lead us to mistakenly believe that we can do without European farmers, and maybe just import food from outside of the EU.
This should not be the case. Our farmers should be supported to produce food in a way which is not harmful to the environment, and as for importing food, world markets are simply too volatile - both in terms of price and in terms of consistency of supply.
There are a number of things that we must do. We must have a strong budget for the common agricultural policy. We must encourage young farmers into the industry to secure a future for it. We must have more research and innovation to make production methods more efficient, and we must have less red tape - and certainly no green tape to tie up our farmers.
(IT) Mr President, ladies and gentlemen, in recent weeks, the various parliamentary committees that are dealing with the issue of the common agricultural policy have been looking into the matter of the post-2013 reform.
Clearly, food security is one of the fundamental elements of agriculture. This consideration must therefore be viewed in the light of the report being put to the vote today, in which food security is defined as a fundamental right that must accordingly be safeguarded in every possible way.
Such attention is required, Mr President, whenever there is an emergency, such as that linked to the dioxin scandal that we are witnessing at the moment, with the discovery that dioxin is being used in animal feed, but also, and above all, to ensure that we have a common production process that respects the production sector as a whole, that respects the quality of farmers' work, the environment and marketing, and hence, that respects consumers.
This report forms part of a set of measures that this House has developed to promote agriculture, and I can therefore say that I am satisfied.
(HU) Mr President, nowadays, the world's food production is facing different challenges to an increasing extent. One such challenge is climate change, which unfortunately may cause unpredictable food shortages, and thus endanger the satisfaction of the growing demand of the world's population, estimated to reach more than 9 billion by 2050. The common agricultural policy must react unequivocally to challenges posed by food safety, climate change and economic crisis. Not only competitiveness, but also traditional agriculture, small-scale and organic farming, and local values must be encouraged. As a result of climate changes, there are more and more natural disasters, which will have the effect of reducing the possibility of using large areas of agricultural land, thus jeopardising food safety. To achieve the above objectives, and in the interest of rational food prices and a fair income for agricultural producers, the CAP budget must be maintained at least at its current level. For this reason, it is important to handle agriculture as a strategic sector from the point of view of food safety. This is why I, too, supported this report.
(FI) Mr President, first, I want to say that it is excellent that the European Parliament recognises agriculture as a strategic sector in the context of food security.
It is very important for us to ensure that the food that we produce in the European Union is, above all, safe and free from impurities. I am rather worried that we tend to pay more attention to quantity than quality. The insistence on efficiency has somehow overlooked these health requirements. When we talk about food security, it is very important to ensure that the food which is made available to European consumers is safe, good quality and nutritious.
It is also crucially important to ensure that the various Member States of the European Union preserve their own agricultural practices. When we face natural disasters, it is important that we have a farming economy that is selfsufficient. In this way, we can use the principle of the sourcing of local food to respond to the issues that may arise when disaster strikes.
I wish to stress, above all, the importance of these principles, which derive from considerations of health and are important. I hope that we will see more of this trend in local food. It is important all over Europe to ensure that agriculture is absolutely viable and that every Member State of the European Union is able to practise farming. It is vital and a strong basis for the future, which we need specifically in the food sector.
(IT) Mr President, ladies and gentlemen, having voted firmly in favour of this important report, I would like to emphasise, in particular, paragraph 35 of the well-structured opinion of the Committee on the Environment, Public Health and Food Safety which, in considering that the European Food Safety Authority (EFSA) has a major role to play in the assessment of all risks associated with the food chain as part of a set of measures designed to protect the health and wellbeing of the public, hopes that all Member States will set up corresponding national bodies to collaborate with the EFSA.
As the recent serious events in Germany demonstrate, national food safety bodies need to be set up today by all the Member States. It is surprising that the Italian Government, after establishing the Agency, has changed its mind for budgetary reasons. In my view, food safety should not fall by the wayside because of budgetary constraints.
Written explanations of vote
Since, according to the Consultative Working Party of Parliament's legal services, the Council and the Commission, the proposal in question contains a codification of the existing texts without any change in their substance, I agree with their adoption at first reading.
in writing. - (LT) I agreed with this report and the European Commission's proposal, because I believe that it is very important to simplify and clarify Community law so as to make it clearer and more accessible to all citizens. This aim cannot be achieved so long as numerous provisions that have been amended several times, often quite substantially, remain scattered, and considerable research work, comparing many different instruments, is thus needed to identify the current rules. The codification of legislation is particularly important in the field of business, which, in order to ensure the smooth and continuous free movement of people, goods and services, is regulated by a significant amount of Community legislation. The consolidation of legislation regulating mergers of public limited liability companies is a welcome step towards improving Community legislation.
There are very many companies in Europe; they come in very many different forms and are subject to very many rules. However, since 1978, European legislation has been in place to regulate mergers of public limited liability companies from the same Member State. It is important to regulate these mergers because they may significantly affect the interests of the employees, shareholders and creditors of those companies. They may be adversely affected, for example, if the merger is subsequently cancelled. On this European matter as on others, we need clarity and legal certainty. This is what we are trying to achieve with the codification of this directive. I voted for this resolution because I believe that confidence is an incredible driving force for growth.
I voted for this report as, in the proposal for codifying the Third Council Directive 78/855/EEC of 9 October 1978 concerning mergers of public limited liability companies, the Commission has taken into consideration the editorial or formal amendments proposed by the Consultative Working Party of the legal services, which have proved to be justified. For example, the Consultative Working Party suggests that it is particularly important that shareholders in the merging companies are informed in an appropriate manner and as impartially as possible, and that their rights are adequately protected. However, there is no need for an analysis of the draft terms of merger to be carried out by an independent expert. Furthermore, the administrative or management bodies of each of the companies involved inform the general meeting of their respective companies and the administrative or management bodies of the other companies involved of any material change which has occurred between the date of preparation of the draft terms of merger and the date of the general meetings which are to decide on the draft terms of merger.
I voted in favour of the report by Mr Maštálka because the proposal in question has been carefully weighed up by the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, which jointly deemed it to be a codification, which is to say, it is merely a streamlined version of the existing text.
Just yesterday, a study was presented in Italy which showed that, at the moment, the businesses that have best withstood the crisis have been those that have managed to bolster their assets. In particular, the study, carried out by a respected Italian university on behalf of the country's most active business association, claims that mergers were the main means of consolidation. It is not by chance that major financial operations, including mergers, go hand in hand with restructuring and the search for efficiencies in all economic sectors. Within the single market, it is therefore incumbent upon the European institutions to lay down rules that can provide guarantees for all those involved and enable more virtuous businesses to compete better, free from legal uncertainties, red tape and obligations caused by simple misunderstandings. A modern, liberal and efficient economy - as I believe ours must be - needs a specific law on mergers but only if, like the directive proposed today, it is streamlined and non-interfering, and protects the freedoms and rights of the people who could be hurt by these operations.
In this sitting, following an amended proposal by Parliament and the Council, Parliament has analysed a draft legislative resolution on mergers of public limited liability companies (codified version), having adopted the proposal tabled by the Commission. Given that the proposal is simply aimed at the 'straightforward codification' of the legislative texts without any change in their substance, along with the improvement of working methods, and bearing in mind that it incorporates the forms suggested and substantiated by the Consultative Working Party of the legal services, I am voting in favour of this proposal as I recognise that it will translate into a significant improvement in the functioning of public limited liability companies, particularly by modernising and streamlining them.
I voted in favour of this report because, according to the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, the proposal in question contains a straightforward codification of the existing texts without any change in their substance and therefore, in the interests of clarity and rationality, the existing texts should be codified.
in writing. - I voted for this report because, according to the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, the proposal in question contains a straightforward codification of the existing texts without any change in their substance.
Carrying out codification in order to maintain clarity after a certain number of amendments certainly makes things easier. In general, however, we need to consider whether such a multitude of rules and regulations is necessary at all. In some areas, it is excessive and consumers are scarcely credited with common sense any more, while in other areas, the prescriptions include the likes of name changes for foodstuffs. In order to protect the interests of shareholders and third parties, coordinating the laws of the Member States covering mergers of public limited liability companies is a suitable way to ensure the observance of information rights. I find myself unable to vote in favour of some of the amendments and I therefore voted against the report as a whole.
I voted in favour of this report, given that it is confined exclusively to codifying existing texts on mergers of public limited liability companies. On 21 September 2010, the Consultative Working Party, made up of the respective legal services of Parliament, the Council and the Commission, having examined the proposal for codifying the Third Council Directive 78/855/EEC of 9 October 1978 based on Article 54(3)(g) of the Treaty concerning mergers of public limited liability companies, concluded without dissent that the proposal is effectively a straightforward codification of existing texts, without any change in their substance.
During my assessment of the draft legislative resolution on mergers of public limited liability companies, I considered the following legislative acts: the Commission proposal to the European Parliament and the Council; the common position established at first reading on 17 June 2008; Articles 294 and 50 of the Treaty on the Functioning of the European Union, pursuant to which the Commission submitted the proposal to Parliament; the interinstitutional agreement of 20 December 1994 on an accelerated working method for official codification of legislative texts; Rules 86 and 55 of Parliament's Rules of Procedure; and lastly, the report by the Committee on Legal Affairs.
Based on this, I decided to follow Parliament's position at first reading, as it is in line with the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, above all, in view of the fact that it is merely a codification of the existing texts, without any substantive amendments.
According to the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, the amended proposal on the directive concerning mergers of public limited liability companies is restricted to a codification of existing texts without entailing any change in their substance. I therefore voted for this report.
in writing. - Having sought legal advice, the services stated that, having regard to the interinstitutional agreement of 20 December 1994 on an accelerated working method for official codification of legislative texts and, in particular, to point 4 thereof, the Consultative Working Party consisting of the respective legal services of the European Parliament, the Council and the Commission met on 21 September 2010 for the purpose of examining, among others, the proposal submitted by the Commission.
At that meeting, an examination of the amended proposal for a directive of the European Parliament and of the Council codifying the Third Council Directive 78/855/EEC of 9 October 1978 based on Article 54(3)(g) of the Treaty concerning mergers of public limited liability companies resulted in the Consultative Working Party's concluding, without dissent, that the proposal is a straightforward codification of existing texts, without any change in their substance. With this in mind, we decided to support the proposal.
I agree with the signing of the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union on 1 January 2007.
I voted for the report like my fellow Members did. Apart from the formal aspect, it is important from the perspective of united Europe's global role in different regions, not only its economic, but also its political role. They have ensured that the Mediterranean region has been and still is a region of strategic interest.
I welcome the adoption of this resolution. I support the conclusion of a protocol to the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union.
The text of the legislative resolution on which we have voted underwent the simplified procedure provided for under Rule 46 of the Rules of Procedure. I believe that this is justified given the non-contradictory nature of its subject matter. The Euro-Mediterranean Agreement between the European Communities and Jordan must include Bulgaria and Romania, so the proposed protocol has reason to be valid and to merit the unanimous support of the European Parliament.
The Euro-Mediterranean agreement establishes an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, and the protocol is to update the agreement, taking account of the accession of the Republic of Bulgaria and of Romania to the European Union, which has been provisionally applied since 1 January 2007. In this legislative resolution, the Council is submitting to Parliament a request for consent to the protocol. Since I do not have any objections to such approval, I voted in favour.
in writing. - I voted for this report, which is a simple piece of housekeeping updating the existing agreement to take into account the accession of Bulgaria and Romania. The proposal has no impact on the EU budget and is uncontroversial.
This protocol merely brings the Euro-Mediterranean agreement establishing an association between the EU and Jordan into line with what has, in reality, been applied since 1 January 2007. It is sheer deception. The hurry to implement the Euro-Mediterranean free trade area by 2015 justifies all the failures to comply with democratic principles. These blind methods have just demonstrated their limitations in Tunisia. I will be voting against this text.
I voted in favour of the resolution on the draft Council decision on conclusion of a protocol to the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union since all the prerequisites had been met and since what was at hand was primarily a formal act.
This recommendation on the draft Council decision concerning the conclusion of a protocol to the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union, deserves my vote. Indeed, it is vital to strive for a robust, consistent and effective Neighbourhood Policy. Since the Council, in accordance with the terms legally stipulated in the treaties, has submitted a request for consent to this protocol to Parliament, there is nothing standing in the way of its adoption.
Euro-Mediterranean agreements are gaining ever increasing significance in Europe's association activities. In this case, therefore, I intend to give my backing to the draft European Parliament legislative resolution on conclusion of a protocol to the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union, which Parliament has already approved so that the protocol could be concluded.
My backing is also supported by a series of acts, namely, the draft Council decision, the draft protocol to the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union, the request for consent submitted by the Council in accordance with Article 217 and Article 218(6), second subparagraph, point (a) of the Treaty on the Functioning of the European Union, Rules 81, 90(8) and 46(1) of Parliament's Rules of Procedure, and the recommendation of the Committee on Foreign Affairs.
In the light of all this, I support the cooperative approach being taken by the EU.
I voted in favour of the conclusion of this protocol, which is fully justified in view of the need to include the Republic of Bulgaria and Romania as contracting parties in the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, which was concluded in Brussels on 24 November 1997 and entered into force on 1 May 2002.
in writing. - Having regard to the draft Council decision (06903/2010), having regard to the draft protocol to the Euro-Mediterranean agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and of Romania to the European Union (09373/2008), having regard to the request for consent submitted by the Council in accordance with Article 217 and Article 218(6), second subparagraph, point (a), of the Treaty on the Functioning of the European Union (C7-0384/2010), having regard to Rules 81, 90(8) and 46(1) of its Rules of Procedure, having regard to the recommendation of the Committee on Foreign Affairs, the Verts/ALE Group agreed that Parliament should give its consent to the conclusion of the protocol.
This is a recommendation on the conclusion of the Agreement between the European Community and the West African Economic and Monetary Union on certain aspects of air services. I voted in favour of the resolution on the draft Council decision on the conclusion of the Agreement between the European Community and the West African Economic and Monetary Union on certain aspects of air services. At present, the Community has exclusive competence with respect to various aspects of external aviation. Consequently, the Council has authorised the Commission to open negotiations with third countries in order to replace certain provisions in existing bilateral agreements with Community agreements. The Commission has negotiated an Agreement with the West African Economic and Monetary Union that avoids discrimination between EU air carriers, allows the taxation of aircraft fuel for operations within the territory of the European Union, and brings into line with EU competition law provisions in bilateral agreements which are clearly anti-competitive, namely, obligatory commercial agreements between airlines.
The transfer of Member States' competences to the European Union is the justification for replacing bilateral air services agreements with new ones to which the Union is party.
The resolution voted on is about specific issues of this nature and aims to harmonise the international law instruments currently in force, as well as to adapt them to the additional requirements arising from EU law. The subject in question is highly technical, involving the replacing of agreements that were previously in force with others, without involving anything contentious or any significant changes in ideology. The fact that the vote in committee was unanimously in favour confirms this interpretation. All that was needed in plenary, therefore, was to ratify a consensual decision. I voted in favour.
The report tabled by Mr Koch proposes the conclusion of the Agreement between the European Community and the West African Economic and Monetary Union on certain aspects of air services. The spirit of the European Union in the treaties is to standardise procedures throughout the EU. Therefore, as the Court of Justice of the European Communities has ruled, it makes no sense for there to be bilateral agreements on air services between EU Member States and the Member States of the West African Economic and Monetary Union. I therefore welcome the adoption of this agreement, which will strengthen the bonds of territorial cohesion within Europe and bring about compliance with EU competition law.
In the context of the situation currently being faced by civil aviation, we believe that this draft agreement raises serious doubts about its scope and potential consequences. Until now, in this area which is strategic in terms of safeguarding national interests for a number of reasons, the Member States made sovereign decisions about how agreements - which have a clear impact on airlines - should be organised and what their scope should be. Nevertheless, the intention is that, from now on, the market will be king here too. In particular, we cannot underestimate the contribution that the supposed creation of a level playing field for the various European companies could make towards facilitating the monopolistic concentration of the sector - which is already under way - and the reduction of the Member States' capacity to defend their flag-carrying airlines.
The ubiquitous and sacrosanct 'free competition' is defended at all costs and is once again the pillar by which this initiative is supported. The consequences for this sector are not substantially different from those for others: it is the monopolistic concentration that always ends up being imposed in these cases. For these reasons, we did not vote for this report.
I voted in favour of this report because the Community has exclusive competence with respect to various aspects of external aviation which were traditionally governed by bilateral air services agreements between Member States and third countries, and consequently, Community agreements must replace certain provisions in the existing 47 bilateral air services agreements concluded between EU Member States and Member States of the West African Economic and Monetary Union. To avoid discrimination between EU air carriers, the traditional designation clauses, referring to air carriers of the Member State party to the bilateral agreement, are replaced by a EU designation clause, referring to all EU carriers. Although traditional bilateral agreements tend to exempt aircraft fuel in general from taxation, Council Directive 2003/96/EC restructuring the Community framework for the taxation of energy products and electricity permits such taxation for operations within the territory of the European Union. Furthermore, provisions in bilateral agreements which are clearly anti-competitive (obligatory commercial agreements between airlines) are brought into line with EU competition law.
African countries situated in particularly difficult geographic and climatic regions require special treatment. However, the people living there do not need only food and water; they also need education, and they want to work with dignity and move around. The agreement between the European Community and the West African Economic and Monetary Union, which replaces certain provisions of earlier agreements, facilitates significantly, and makes more just in market terms, air transport procedures between the parties of the agreement. It prevents unfair, monopolistic practices and eases travel for ordinary citizens. There are also new opportunities for tourists from throughout the world and the associated development of this branch of the economy in Africa.
I voted for the recommendation on the conclusion of the Agreement between the European Community and the West African Economic and Monetary Union on certain aspects of air services. The agreement, which was negotiated by the Commission, aims to replace certain provisions in existing bilateral agreements concluded between EU Member States and Member States of the West African Economic and Monetary Union. Amongst the most important changes relating to the agreement we voted on today, I feel the need to mention the provisions included to avoid discrimination between European Union air carriers. Indeed, for this very purpose, the traditional designation clauses, referring to air carriers of the Member State party to the bilateral agreement, are replaced by an EU designation clause, referring to all EU carriers.
in writing. - I voted to give consent to this agreement. The agreement is one of the horizontal air service agreements whose aim is to bring existing bilateral air service agreements in line with EU law. This is as a result of the 2003 ECJ decision that gave the Community exclusive competence in regard to various aspects of external aviation which had traditionally been governed by bilateral air service agreements. Just as with other horizontal air agreements, this agreement provides for an EU designation clause permitting all EU carriers to benefit from the right of establishment, deals with safety issues and the taxation of aviation fuel and resolves potential conflicts with EU competition rules.
Not content with underhandedly expediting the division of African regional integration as elsewhere in the world, the European Union is now even imposing its neoliberal diktat in the African sky. The incentives set up by the Commission do nothing to hide this.
This agreement 'does not aim to increase the total volume of air traffic'? But the total absence of checks on such an increase in traffic is certain!
This agreement 'shall not prevent a Member State from imposing taxes, levies, duties, fees or charges on fuel'? However, ecological efficiency is reduced to zero by the restrictions imposed on it!
In fact, where Member States used to decide how to organise their access agreements with companies themselves, now only the market will decide.
The existence of 47 bilateral agreements between EU Member States and the Member States of the West African Economic and Monetary Union is clearly insufficient to cover the various aspects of air services. This agreement is therefore to be welcomed, as it will replace certain provisions in existing bilateral agreements with Community agreements. It is worth highlighting the references in this agreement to the avoidance of discrimination between EU air carriers and the taxation of aircraft fuel, in line with the directive on the taxation of energy products and electricity. It is also worth emphasising that the provisions set out in the agreements comply with EU competition law.
This agreement aims to replace certain provisions in the existing 47 bilateral air services agreements concluded between EU Member States and Member States of the West African Economic and Monetary Union (WAEMU). It is, in fact, appropriate to harmonise the different provisions of the existing agreements by means of a horizontal Community agreement. It will re-establish legal certainty for bilateral air services agreements concluded between Member States of the WAEMU and EU Member States and it will also make it possible for EU Member States that have not signed a bilateral agreement with a Member State of the WAEMU not to be adversely affected. It will prevent discrimination between carriers as regards designation or the taxation of aviation fuel.
The anti-competitive provisions of bilateral agreements are brought into line with EU competition law. The agreement will strengthen EU-Africa aviation relations and will foster cooperation in the aviation area between the EU and WAEMU on a number of important aspects, such as aviation safety and security.
In order to create a uniform basis for flights to countries outside the EU and, subsequently, to be able to guarantee legal certainty, all bilateral agreements must be reviewed. With the Council's authorisation, the Commission negotiated an agreement with the West African Economic and Monetary Union that replaces the existing 47 bilateral air services agreements concluded between EU Member States and Member States of the West African Economic and Monetary Union. I am voting in favour of the report because a generally applicable agreement makes perfect sense in this context.
This agreement simply replaces the 47 bilateral agreements with the various Member States and, as a result, the EU gains more foreign policy powers. Therefore, I have voted against this report.
This report refers to a draft Council decision on the conclusion of the Agreement between the European Community and the West African Economic and Monetary Union on certain aspects of air services. Given that the EU currently has exclusive competence in this area, the Council has authorised the Commission to open negotiations with third countries in order to replace the traditional bilateral agreements on air services between the Member States and third countries. The draft agreement was examined by the Committee on Transport and Tourism, which issued a favourable opinion. From this, I would like to highlight, among other points, the establishment of a Community designation clause in order to avoid discrimination between EU air carriers and allow the taxation of aircraft fuel for operations within the territory of the European Union. I would like to emphasise these two points in the favourable opinion of the Committee on Transport and Tourism, as these caused me to vote in favour of this report.
The European Union has exclusive competence with respect to external aviation which was traditionally governed by bilateral air services agreements between Member States and third countries.
In June 2003, the Commission opened negotiations with third countries in order to replace certain provisions in existing bilateral agreements with EU agreements. They include an agreement that replaces the 47 existing bilateral air services agreements concluded between EU Member States and the West African Economic and Monetary Union. The main aspects of the agreement are: the designation clause, which replaces the bilateral agreement and avoids discrimination between European Union air carriers; taxation of aviation fuel in general on EU territory; and Article 6, which brings commercial agreements between airlines in line with EU competition law.
The agreement negotiated by the Commission was provisionally applied on 30 November 2009. With the weight of the rulings of the Court of Justice on the Community's exclusive competence behind me, I must say that I am very much in favour of the renegotiation of these agreements, both because they go against the increasing importance of European sovereignty and because this draft decision is in line with EU competition and budget law.
I voted in favour of the conclusion of this agreement which, under the exclusive competence granted to the EU regarding various aspects of external aviation, is aimed at replacing certain provisions in the 47 existing bilateral agreements on air services between the EU Member States and the Member States of the West African Economic and Monetary Union, in order to make them compatible with EU law.
in writing. - As the Court of Justice of the European Communities has ruled, the Community has exclusive competence with respect to various aspects of external aviation which were traditionally governed by bilateral air services agreements between Member States and third countries. Consequently, the Council authorised the Commission in June 2003 to open negotiations with third countries in order to replace certain provisions in existing bilateral agreements with Community agreements. Thus, the Commission has negotiated an agreement with the West African Economic and Monetary Union that replaces certain provisions in the existing 47 bilateral air services agreements concluded between EU Member States and Member States of the West African Economic and Monetary Union.
Parliament is entitled to give its consent to the conclusion of this agreement in accordance with Rule 81 of the Rules of Procedure. Parliament shall take a decision by means of a single vote, and no amendments to the agreement itself may be tabled. On the basis of the above, the rapporteur suggested that the Committee on Transport and Tourism, first, and then Parliament as a whole, should give a favourable opinion on the conclusion of this agreement. The Verts/ALE Group did so.
The exclusive competence in certain aspects of external aviation, established by the 2003 open skies judgment, enables the European Commission to negotiate agreements with third countries in order to adapt the European aviation market to EU rules and, at the same time, make it competitive and transparent. I welcome the adoption of this agreement with the Member States of the West African Economic and Monetary Union, as I consider it essential for the European Union to table a policy of consistency in the external aviation sector, gradually reducing the various provisions of the current bilateral agreements on air services between both parties.
From the agreement, I would stress the clause on non-discrimination between EU air carriers, the clause on the taxation of aviation fuel pursuant to the directive on the taxation of energy products and electricity, and the fact that it brings the provisions of bilateral agreements in line with EU competition law and under regulatory control. These measures will enable the opening up of markets and, consequently, the creation of investment opportunities for both parties. These agreements will have to be understood as a means of strengthening strategic cooperation between both organisations.
I agree that there is a need to take measures relating to the construction sector, as this sector is quite important to the European economy: with 10% of gross domestic product, it represents almost 65 000 small and medium-sized enterprises with fewer than 250 employees. This proposal aims, firstly, to ensure a high level of safety for construction products and, secondly, to improve health and safety conditions for the sector's workers. Currently, trade on the internal market is being harmed by national technical rules that govern the free circulation of goods and services within the construction sector, which therefore necessitates the revision of Directive 89/106/EEC on construction products.
Given the new market surveillance circumstances, including the new legislative framework, the proposal for a regulation on harmonised conditions for the marketing of construction products could be an important landmark on the way towards the updating, simplification and replacing of the directive.
I agreed with this document, because due to the scale of the marketing of construction products in the EU and obstacles to trade in the construction sector, it is important to take immediate action. Bearing in mind that the construction sector is one of Europe's biggest industries, accounting for 10% of GDP and employing directly 12 million EU citizens, proper regulation is essential. I believe that this proposal for a regulation on harmonised conditions for the marketing of construction products will facilitate the updating, simplification and replacement of the Construction Products Directive in light of changed circumstances concerning, for instance, market surveillance, including the new legislative framework.
Although working conditions in the construction sector have improved in recent decades, the European Union must give itself the means to carry on setting the trend for high quality in this area. It is on this basis that I voted for this regulation laying down harmonised conditions for the marketing of construction products. In order to ensure a high level of health and safety protection for workers and other construction product users, the new legislation on the marketing of construction products must include labelling of hazardous substances. This regulation updates and replaces the current rules so as to cut red tape and increase transparency, in particular, through new simplified performance assessment procedures for small businesses.
I voted in favour of this document. The construction sector is one of Europe's biggest industries, accounting for 10% of GDP and 50.5% of gross fixed capital. The sector employs directly 12 million EU citizens and an additional 26 million jobs in other sectors are dependent on it. The economic downturn has hit the EU construction industry hard with companies across the EU going bankrupt and workers losing their livelihoods. In the EU, there are still barriers to trade in the construction sector, because Member States still use national technical rules to prevent the free movement of goods and services in the construction sector. The review of the Construction Products Directive in this context is a much needed boost which should help the sector by removing barriers to trade for manufacturers and thereby helping companies stay in business and workers remain in employment. While breaking down administrative barriers, it is essential to ensure the independence and transparency of technical assessment bodies, and therefore I support the proposal to set standards on transparency and ensure the representation of all stakeholders in the technical committees of European Standardisation bodies in order to avoid conflicts of interest.
As I also emphasised in my speech yesterday, I voted in favour of this report. We need to make progress in our actions to harmonise the global construction market. I am referring to matters relating not only to workers' safety and their migration, but also to the safety of the construction materials in relation to our health. With regard to the future Product Contact Points for Construction, I would very much like them to provide impartial information, be up and running as soon as possible in Member States, and receive financial support so that they can be beneficial to citizens and the relevant companies. I hope that the new regulation will make its impact as quickly as possible and that we, as ordinary people, will notice that we have made progress and that the construction industry as a whole is no longer one of the most dangerous sectors of activity.
The labelling of, and providing of information on, hazardous substances contained in products of all kinds, whether they be chemical or construction products, is one of the achievements of the European Union.
Ever since the REACH Regulation came into force, the EU has demonstrated the added value that it brings with regard to the safety and transparency of hazardous substances. Once again, in Strasbourg, we have adopted a regulation that harmonises the conditions for the marketing of construction products and ensured that the 'declaration of performance' of each product includes information on hazardous substances.
Health and safety are priorities, and we should welcome the fact that European standards allow for this high level of transparency and safety. Nevertheless, while our internal market is now protected, can the same be said about the globalised market we are in? We must now use our influence with our partners outside the EU, who may not necessarily have the same level of standards.
The need for action on the marketing of construction products in the EU is vitally important, given the scale of this sector. The construction sector is one of Europe's biggest industries, accounting for 10% of GDP and 50.5% of gross fixed capital. This sector employs 12 million EU citizens directly with another 26 million workers dependent on it. The economic downturn has hit the EU construction industry hard with a number of companies in the EU going bankrupt and many workers losing their livelihoods. This is also true in Romania where, after a boom in the construction market, it is now facing a desperate shortfall in orders. According to the experts, there will be no upturn in the construction market in 2011. In fact, they even reckon that it might fall to its lowest level compared with the last decade.
In this climate, any measure which can be taken to support the construction sector is a welcome boost. The review of the Construction Products Directive in this context should help the sector by removing the trade barriers facing manufacturers and would, in turn, help companies stay in business and workers remain in employment.
In terms of GDP creation, construction represents 10% of the economic output of the European Union. The construction market continues to face a whole range of obstacles preventing the full development of a unified market. The aim of the submitted regulation is to amend the existing directive and thereby to simplify the conditions for marketing construction products. It mainly involves market supervision and a common framework for the marketing of construction products. The aim of the amendment to the directive is, in a period of economic downturn, to assist the construction sector in eliminating commercial obstacles, thereby preserving jobs and sustaining a great many construction firms that would otherwise not survive the economic downturn. The Council, in its position in the first reading, removed the amendment proposals of Parliament, which aimed at establishing a duty to declare the hazardous materials contained in construction products (for example, asbestos). I consider this very dangerous, and I therefore support the submitted report, as it again proposes an obligation on construction firms to declare the hazardous materials contained in construction products. We must protect the health of our citizens. Last but not least, I would like to applaud the effort to ensure that Member States secure the independence of representatives on the Standing Committee on Construction, which assesses and verifies the properties of construction products. Among other things, the report also includes amendment proposals for increasing health and safety protection, not only for construction workers, but also for actual users of buildings. For the reasons mentioned above, as well as for other reasons, I have decided to support the report.
I voted in favour of this proposal for a regulation as it lays down harmonised conditions for the marketing of construction products and is intended to update, simplify and replace the Construction Products Directive in the light of changed circumstances, especially as regards market surveillance, including the new legislative framework. Given the size of the construction sector, it is imperative that measures be taken regarding the marketing of construction products in the EU. I support recognition of the need for high standards of health and safety for workers in this sector. This proposal will remove barriers to trading for manufacturers and also help companies to remain in business and contribute to workers keeping their jobs.
The regulation on harmonising the marketing of construction products marks a step forward towards improving the operation of the internal market in this area and the free movement of construction products. One important point to make at the same time is that the regulation's implementation will help keep to a minimum the occurrence of unintended non-conformities of construction products with their declaration of performance, which will minimise material losses. Preventing the risk of non-conformity is a necessity so as to avoid placing on the market products intended for sale which do not fulfil the requirements of this regulation, thereby guaranteeing that construction products perform properly and that the basic requirements applicable to construction works are met.
The draft recommendation on the setting out of harmonised conditions for marketing construction products requires the highest possible level of protection, both for workers and for persons using buildings. I agree with the position of the rapporteur that the power to monitor possible hazardous substances in construction products is vitally necessary, and I support the amendment proposal concerning the need for information on hazardous substances to be declared on construction products. I cannot understand the position of the Council, which completely removed this from the original proposal. In order to increase awareness of new and existing construction products, so-called contact points should be established, which must be impartial, in other words, independent in financial and personnel terms of bodies connected with the process of obtaining CE marks. The Council has proposed too many exceptions from the requirement to carry a CE mark, and it is essential to revise and limit this as far as possible, otherwise the entire CE marking system will become meaningless. I support the proposed regulation in its amended form, and I will vote for its adoption.
I voted for this report because it advocates the need to remove barriers affecting trade in the construction industry. The current economic recession has severely harmed this sector. The proposed regulation, which will replace the directive currently in force, will help to reverse this situation. Removing barriers to trading for manufacturers will, firstly, help companies to remain in business and, secondly, contribute to workers keeping their jobs.
According to the data in the report, and I quote: the 'construction sector is one of Europe's biggest industries accounting for 10% of [gross domestic product] and 50.5% of gross fixed capital. The sector employs directly 12 million EU citizens with 26 million workers dependent on the sector. In addition, approximately 92% of manufacturers of construction materials amounting to 65 000 enterprises are [small and medium-sized enterprises] with fewer than 250 employees'. These figures give the true scale of the importance of the construction sector to the European economy. That is exactly why common rules are needed that govern the sector and enable the internal market to function properly.
This proposal for a regulation is intended to harmonise the marketing of construction products, updating and simplifying the current directive while taking account of the new legislative framework (Regulation No 765/2008/EC and Decision 768/2008/EC). It focuses on various aspects, such as the declaration of performance and CE marking, the transportation of hazardous substances, national contact points for obtaining information on construction products, the independence and transparency of all the bodies involved in this area, the recycling of construction products, greater emphasis on health and safety issues, the improvement of e-communication and the introduction of new information technology methods. I voted in favour of this regulation which will certainly increase safety in the transportation of these products, protect health and enhance the safety conditions of all the workers in the sector. It will also contribute to the abandonment, however gradual, of practices that are damaging to the environment.
Although the second reading of this report and the final agreement with the Council include some positive aspects, we must not forget it focuses on the principle of consolidating the single market.
In this context, this is a case of adopting a regulation that aims to establish harmonised conditions for the marketing of construction products. That is, it establishes the rules that the Member States must observe in order for their products to come onto the market in the European Union.
I believe that we can all agree on certain aspects, specifically regarding the defending of health and safety, including for workers, but also in relation to using a product during its life cycle, especially in the case of dangerous substances.
However, we cannot agree on decisions that could end up putting at risk the production of these products in countries with more-fragile economies or by small and medium-sized enterprises that find it difficult to adapt, unless there is some sort of advance support, if only to defend the interests of European economic groups which, in fact, aim to dominate the market.
The move towards the liberalisation of building products in the construction sector represents one of the requests for greater sensitivity received from small and medium-sized enterprises. Considering the overall importance of the construction sector in all Member States, I think that further liberalisation is a necessary step forward. In particular, I applaud the elimination of several bureaucratic constraints and the necessary traceability of products containing substances potentially harmful to humans. For this reason, I have decided to support Mrs Stihler's recommendation.
The functioning of the internal market is still limited by numerous barriers. For this reason, I am very pleased to accept the adoption of the resolution on harmonised conditions for the marketing of construction products. The resolution should lead to an easier flow of construction goods between Member States.
In addition, the resolution introduces important rules that make it easier for companies to do business. Firstly, it requires Member States to create product contact points where companies will be able to obtain information about construction products. Information about regulations will also be available that will help even the smallest company meet the new requirements for preparing user properties and regarding CE labels. Nonetheless, we should not forget that the resolution contains a range of new requirements regarding the placing of CE labels and preparing user property declarations, which will also have to contain information about dangerous substances contained in construction products.
I hope that both the European Commission and Member States will make every effort for information about the new regulations to reach manufacturers as soon as possible, so that they can start to prepare and adjust to the resolution's new provisions as soon as possible.
I agreed with this proposal, because the construction sector is one of Europe's biggest industries, accounting for 10% of GDP, and the sector employs directly 12 million EU citizens, with 26 million workers dependent on it. Furthermore, approximately 92% of companies manufacturing construction materials are small and medium-sized enterprises (SMEs). As SMEs are the backbone of our economy, this proposal must recognise their role and needs. The review of the Construction Products Directive (89/106/EEC) is a much needed boost which should help the sector by removing barriers to trade for manufacturers, thereby helping companies stay in business and workers remain in employment. The proposal for a regulation on harmonised conditions for the marketing of construction products (COM(2008)311) is intended to update, simplify and replace the Construction Products Directive in light of changed circumstances. I am pleased that attention has been drawn to and particular concern is shown for hazardous substances in these products, and the ability to trace hazardous substances back to products is vitally important. If we knew where asbestos lay in buildings, workers involved in the construction of buildings and residents alike would not have had to suffer from conditions such as mesotheliaoma. The retabling of the amendments (Amendments 7, 17, 49) on hazardous substances is important for future health and safety and transparency.
It is high time the Construction Products Directive was reformed and replaced with a more workable regulation that would enable us actually to ensure the free movement of construction products in the internal market. The Commission is right in its initiative to facilitate the practical implementation of the existing directive and make that implementation process more efficient. Construction products clearly differ from other products whose movement within the internal market is controlled by directives. Whereas the safety requirements for a product are generally standardised across directives, construction products are intermediate products, intended for building projects, and, thanks to this special feature, the aims of the directive on construction products will be achieved by successfully determining harmonised approaches to ensuring that the declaration of performance for a product is precise and reliable. In this respect, the new regulation will mean a major improvement.
It is also important to take into account the different circumstances prevailing around Europe in order to ensure the survival of microenterprises operating locally. Member States naturally set differing requirements for construction works, owing to climatic conditions. It is nevertheless important to focus attention on pointless test requirements and eliminate them, so that we can reduce the administrative burden. I believe that this regulation will improve both the functioning of the internal market and the standardisation process for construction products in Europe. For this reason, I voted in favour of the regulation.
I support this new approach, since the aim of the legal adjustment is not to define product safety, but to create a transparent environment in which reliable information will be provided on the properties of products. I also applaud the fact that the European Parliament has decided to prefer electronic documents, specifically in relation to declarations on the properties of marketed products. I have doubts over the legislative method of Amendment proposal No 45, however, which relates to Article 17. While I support the proposed principle of fair and balanced representation for the various participants in the process for creating harmonised standards, I take the view that this issue should be resolved comprehensively within the revision of the European standardisation system, and not piecemeal in individual legal acts. In my opinion, the approach that has been selected will lead to laws that lack clarity.
I supported Mrs Stihler's report with a view to the adoption of a regulation laying down harmonised conditions for the marketing of construction products, because I believe the construction sector to be very important for the European economy. In this context, achieving a high level of harmonisation in the rules on construction products is a goal that Europe must force itself to achieve as soon as possible. At a time like the present, when we need to stimulate economic growth, we cannot neglect the strategic role of this sector. The aim of the proposal is to ensure precise and reliable information on the performance of construction products, so as to be able to rely on safe buildings, built with materials that have no negative effects on human health. In addition, I consider the steps taken on safety at work to be essential in order to protect the millions of European citizens employed in this sector, guaranteeing them a suitable level of protection.
in writing. - I wish to congratulate my Scottish colleague, Catherine Stihler, on her good work on this very technical subject. I voted for the report, which should ensure more transparency for bodies that create standards in the construction industry, places an emphasis on recycling and gives SMEs an easier route to the single market with simplified procedures.
The fact that the civil construction sector accounts for a large part of the European Union's gross domestic product (GDP), according to the rapporteur, representing approximately 10% of GDP and 50.5% of gross fixed capital, justifies the harmonised conditions which have been adopted here. The recent economic recession has brought serious problems to this industry, with business redundancies and workers losing their jobs. Hence, any measure that can be taken to help this sector is extremely important. The review of Construction Products Directive 89/106/EEC in this context is a much needed boost which should help the sector, specifically by removing barriers to trade for manufacturers, on the one hand, and by helping companies stay in business and workers remain in employment, on the other.
The construction industry is, in fact, one of the biggest economic factors throughout Europe. However, the crisis has hit this sector hard. Small and medium-sized enterprises, which often serve as distributors, have suffered particularly badly and many have even gone out of business. In order to secure the survival of companies and thus jobs, barriers to trade should be eliminated. This can create fairer conditions that would benefit everyone involved. For that reason, I voted against the motions tabled by the committee responsible at second reading.
The construction sector is a fundamental European sector both in terms of employment and in terms of the development of our small and medium-sized enterprises.
It is therefore imperative to support a regulation that lays down harmonised conditions for the marketing of construction products, guaranteeing the safety of materials used and the health of workers. Cases of physical injury and damage to health continue to be recorded, not least for those citizens who come into daily contact with hazardous substances, such as asbestos, used in the construction of urban buildings.
I am therefore in favour of Mrs Stihler's report, which was adopted today at second reading, because it stresses the importance, in a globalised world, of introducing common rules on the marking of substances and products used, so as to guarantee safety and reliability and, at the same time, to reduce costs for producers, with particular reference to SMEs.
The harmonisation measures in the report are too extensive. The construction sector is a sensitive area: it is crucial for the development of infrastructure and thus, also for the individual Member States as business locations. Labour, social and environmental standards are often important for protecting people and the environment in this sector. Each Member State should, to a large extent, make its own decisions in this regard. Therefore, I have voted against this report.
The proposal for a regulation of Parliament and of the Council laying down harmonised conditions for the marketing of construction products is aimed at ensuring the free movement of construction products on the internal market. I voted in favour of the proposal for a regulation precisely because guaranteeing clear and reliable information through the use of CE marking on marketed construction products represents another step forward towards a free, competitive market that is capable of protecting small and medium-sized enterprises. Since construction products are the intermediate goods of a finished structure, the harmonisation of new European rules guarantees the safety and quality of the structure, puts all construction companies on a level playing field, improves controls on materials already on the market, and finally results in greater transparency in the construction products trade.
I voted for this report because I believe that it is necessary to reduce the barriers that are preventing greater fluidity of trade in the construction industry. The construction industry has been particularly affected by the current economic situation, and the proposed regulation is intended to promote the free, effective and transparent movement of goods and services to the construction industry. The removal of obstacles to cross-border activity and the elimination of national administrative and technical barriers have a crucial role in the construction industry. In fact, in the construction industry, the Member States are hiding behind national technical standards in order to block the free circulation of goods and services. Given that the construction sector represents 10% of gross domestic product in the EU and is currently experiencing a period of severe recession, all measures that can be taken to help boost construction are welcome and will have my vote. Indeed, these measures will allow companies to stay in business and workers remain in employment.
Across the EU, there are still too many barriers to trade in the construction sector, resulting in the Member States' justification of the technical rules put in place to limit the free movement of goods and services.
This fast expanding sector generates 10% of GDP and 50.5% of gross fixed capital. It provides jobs for 12 million EU citizens and 92% of it is made up of small and medium-sized enterprises - the backbone of our economy.
Therefore, I think it is necessary to bring in measures to harmonise the market in these products, as well as to guarantee a high level of health and safety for workers in the sector. In view of the recession - which caused major problems in the sector, including company failures - we need liberalisation measures that will ensure the economic survival of businesses and preserve jobs.
This proposal for a regulation is intended to update, simplify and replace the Construction Products Directive in light of changed circumstances concerning, for example, market surveillance. It also aims to provide greater protection in terms of CE marking, hazardous substances, national product contact points, independence and transparency, health and safety, and e-communication.
The need for action on the marketing of construction products in the EU is vitally important, given the scale of this sector. According to the European Committee for Standardisation, the construction sector is one of Europe's biggest industries, accounting for 10% of GDP and 50.5% of gross fixed capital. This sector employs 12 million EU citizens directly, with another 26 million workers dependent on it. In addition, approximately 92% of manufacturers of construction materials, amounting to 65 000 enterprises, are SMEs with fewer than 250 employees As SMEs are the backbone of our economy, this proposal calls for recognition of their role and needs, as well as for a high level of health and safety for those working in this sector. I voted for this report as the proposal helps boost the industry's competitiveness by simplifying current legislation, increasing transparency and reducing the administrative burden which businesses have to bear, as well as to support Romania's interest in introducing the compulsory assessment of performance of products covered by harmonised standards, the issuing of the declaration of performance, and affixing of the CE marking.
Given the importance of the construction sector within the European economy, it is vital to remove the technical barriers to trade in the field of construction products in order to enhance their free movement within the internal market. It is therefore important to support the establishment of harmonised technical specifications which, given the necessary emphasis on health and safety issues, also allow the single market to be consolidated.
Today, we voted in plenary on the recommendation on harmonised conditions for the marketing of construction products.
Given the sector's importance, it is essential to develop measures on the marketing of construction products within the EU. According to the European Committee for Standardisation (CEN), the construction sector is one of Europe's biggest industries accounting for 10% of GDP and 50.5% of gross fixed capital.
This proposal for a regulation lays down harmonised conditions for the marketing of construction products, through the introduction of common rules on marking, aimed at strengthening the guarantees relating to product safety and reliability and, at the same time, at reducing costs for producers, with particular reference to SMEs.
in writing. - This regulation comes before the Parliament for second reading in view of its final adoption. Parliament's first reading took place during the previous parliamentary term. The Council adopted its position in 2010 and subsequently, there were intense informal trialogue negotiations under the Belgian Presidency in order to reach a compromise solution. This regulation is very technical but is politically highly relevant for the Greens because its main purpose is to harmonise requirements regarding the marketing of construction products.
The Verts/ALE Group's major concerns have been to make sure, inter alia, that (i) procedures should be transparent (in particular, the standardisation bodies should not be monopolised by representatives of the major industries, and the concerns of SMEs or other stakeholders should be taken into account); (ii) construction requirements and procedures should be able to boost innovative and more ecological patterns; (iii) special procedures for 'micro-enterprises' should not allow the industry to circumvent the requirements or procedures.
I voted in favour of this resolution because I believe that there are still too many 'barriers' to trade in the construction sector in Europe. The review of this directive should help to eliminate trade barriers, thereby protecting jobs in construction companies, which are still affected by the global economic crisis. There are plans to introduce specific new measures to verify that construction products are being recycled and to promote their reuse as a way of meeting the EU's climate change targets.
New safeguards are also needed to protect the health and safety of employees in this sector, in which a high number of work-related deaths are, unfortunately, still recorded. Lastly, the request to gradually replace hard copies of documents with computerised versions is intended to make the construction product market even more harmonised.
Despite the fact that the introduction to the regulation contains some unacceptable general statements, in particular, regarding the completely free movement of services in the construction sector - which we cannot support because there will be a risk of unfair competition until labour costs have been harmonised between the various Member States - we shall vote in favour.
We shall do so because the regulation deals exclusively with the legislation on the marketing of products for the construction sector, which, in this period of economic recession, has had very serious repercussions with the closure of many businesses and the loss of jobs. The proposal provides for the harmonisation and labelling of products containing hazardous substances, and also simplifies, updates and supersedes current rules so as to eliminate certain regulatory obstacles for the benefit of workers and of small and medium-sized enterprises alike.
in writing. - I am extremely pleased that the construction report, for which I was rapporteur, was supported and voted into legislation by my colleagues. The report will result in hazardous substances being listed on the labelling of construction products and further studies to follow on the subject from the Commission. There are also provisions to make it easier for SMEs to place their products on the internal market. The need for greater transparency in approving products with the 'CE' marking has been addressed and I look forward to the measures being introduced in July 2013.
I voted for the proposal for a regulation laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC. The construction sector is a large industrial sector in Europe, employing 12 million EU citizens directly, with another 26 million workers dependent on it. The economic downturn has hit the EU construction industry hard, with many workers losing their jobs. This led to a drop of up to 14.2% in the sector's activity between 2008 and 2009. The review of the Construction Products Directive (89/106/EEC) in this context offers a measure of support for the construction sector by removing the trade barriers facing manufacturers, thereby helping companies to stay in business and workers to remain in employment. Construction works, both as a whole and in their separate parts, must be fit for their intended use, taking into account, in particular, the health and safety of those involved throughout the life cycle of the works. Construction works must also be energy efficient, using as little energy as possible during their life cycle and, therefore, at the lowest cost to users.
I believe that the construction sector broadly reflects the economic situation. In the second quarter of 2010, the Lithuanian construction sector shrank by up to 42.9%, one of the steepest declines in Europe. Since then, the situation has improved slightly, but let us be under no illusions - the Lithuanian construction sector is taking a long time to recover. Therefore, it is rather premature to talk of a steady recovery. There is still room for improvement. For instance, my country's construction sector would recover more quickly if the take-up of EU aid was improved. The construction sector is one of the biggest branches of Lithuanian and European industry. The sector employs 12 million EU citizens directly, with 26 million workers dependent on the sector. The construction sector is very important for Lithuania because it creates a lot of jobs, strengthens internal demand and brings money into the budget. This sector is also important for small and medium-sized enterprises, the cornerstone of our economy. Approximately 92% of companies manufacturing construction materials are SMEs with fewer than 250 employees. I also agree with the rapporteur's proposal to use e-communication and IT methods to improve the single market in construction products. This is important as we look to the future.
in writing. - The construction industry represents various vital issues in the European Union, ranging from its significant contribution to the economy to the safety of EU citizens in their homes and places of work. My vote in favour of the Construction Products Regulation reflects the need for a modernised, safe and transparent directive on construction products. The proposal calls for improvements to health and safety procedures across the sector and clear declarations of hazardous substances. Furthermore, the provision of a 'CE' mark of confidence on products will give those conducting their own projects the confidence that the materials they are using are safe. The European economy is based heavily on the construction sector, which accounts for 10% of EU GDP and directly employs 12 million EU citizens. Most of those employed find themselves in SMEs, which form a vital part of the European economy. However, construction remains one of the most dangerous areas of work. I thus support this regulation to improve the safety of European citizens in their places of work and at home, whether they be carrying out projects independently or professionally.
I voted for this report, which seeks to make EU humanitarian aid more effective. The European Consensus on humanitarian aid is major step forward. Nevertheless, the review of its action plan must be more coherent, using objectives that are more measurable and indicators that are more reliable. That is the only way that we will manage to deliver aid more effectively. Given the increasing number and severity of natural disasters caused by climate change, I agree with the position put forward that it is important, not just to provide one-off aid, but also to provide support for communities' own disaster-preparedness capabilities: the Hyogo action plan needs to be strengthened.
Efforts also need to be concentrated on human rights issues arising from internal conflicts and complex crises, improving the capacities of the bodies involved to access populations; this will only be possible by making a clear distinction between military, political and humanitarian roles. I also agree with the effective application of a European rapid-intervention capability.
I voted in favour of this document, because it is crucial for more effective provision of humanitarian aid. The European Consensus on humanitarian aid is the first common document on humanitarian aid policy to have been produced since the adoption of the 1996 regulation. It is a fundamentally important tool, particularly against the background of profound change in humanitarian affairs, such as the abundance of natural disasters and armed conflicts, resulting in the displacement of huge numbers of people, etc. I hope that the European Consensus on humanitarian aid will be an important step towards achieving the most effective EU actions in the field of humanitarian aid and will contribute to the promotion of humanitarian principles and international humanitarian law, coordination and consistency in the delivery of EU humanitarian aid, clarification on the use of military and civil protection resources and capabilities, disaster risk reduction and reinforcement of the link between emergency aid, rehabilitation and development.
This report commits the European Union to close cooperation revolving around a shared vision on humanitarian aid. I think that the severity of natural disasters is also down to the human actions at the root of climate change. I also encourage Member States to get involved in implementing this European Consensus on humanitarian aid. I support the actions promoted in this area: the promotion of humanitarian principles and international humanitarian law; improvements in terms of quality of the coordination and consistency in the delivery of EU humanitarian aid; clarification on the use of military and civil protection resources and capabilities in accordance with the Humanitarian Consensus and UN guidelines; disaster risk reduction and reinforcement of the link between emergency aid, rehabilitation and development. Consequently, I voted in favour of this report.
The European Union is a global player. It is with this strong belief that the authors of the Treaty of Lisbon strengthened Europe's ambitions on the world stage. The humanitarian dimension has an important place in this major project. The Union is already the world's largest donor, providing 40% of all contributions. This joint declaration 'is based on common principles and approaches and designed to encourage concerted and coordinated action within the EU and with other actors and thus improve the collective response to humanitarian crises'. I therefore voted in favour of this resolution, which recalls that humanitarian aid must be provided in an appropriate and effective manner; stresses the importance of good coordination; emphasises the secondary nature of assistance provided by military and civil protection capabilities and the vital importance of reducing risks caused by natural disasters; and, lastly, calls on the Union to strengthen the link between emergency aid, reconstruction and development.
I voted in favour of this report. The European Union is the world's largest donor of humanitarian aid, providing more than 40% of all official international humanitarian assistance. There has been a significant increase across the globe in the number and severity of natural disasters caused, particularly, by the impact of climate change. The humanitarian context has changed profoundly in recent years, hence, the need to improve the EU's disaster response capability. I believe that the European Union must invest greater efforts in disaster risk reduction and provide support - in addition to one-off aid - for local communities' disaster-preparedness capabilities. It is worrying that violations of international humanitarian law are increasingly common and the situation in the field is deteriorating. I agree that the European Union must take action to improve the coordination of humanitarian aid and stop any kind of abuse of this aid.
There were many humanitarian crises in 2010: Haiti, Pakistan, and I could go on. The tragedies that certain populations, often the most disadvantaged ones, experience throughout the world require swift and effective action by international organisations but also by the European Union, which is a major player in the fields of development assistance and crisis management.
Hence, today, Tuesday 18 January, we have adopted Mrs Striffler's report in order to call for increased funding for humanitarian aid. We should also create a European rapid reaction force for all these crises. The European Commission is receptive to this idea, and it ought to present a proposal with a view to optimising the existing civil protection system.
Clearly, we will have to use the resources that are already available in the Member States but, at the same time, we also need to coordinate ourselves in a much more effective and much more practical manner. Slow responses, duplicated aid and inconsistency on the ground are just some of the things that we need to eliminate. There is great scope for improvement, and the resolution adopted by this House is intended to provide an initial response along these lines.
I voted in favour of Parliament's report on implementation of the European Consensus on humanitarian aid: the mid-term review of its action plan and the way forward. The European Consensus on humanitarian aid commits the Union to close cooperation around a shared vision of humanitarian aid. The Consensus aims to improve the European Union's effectiveness, to defend and promote the basic humanitarian principles of humanity, neutrality, impartiality and independence, and to advocate the observance of international humanitarian law. When the mid-term review was carried out, it was observed that there is a lack of specific information about actions undertaken or yet to be taken, and that apart from representatives involved in humanitarian work, few people have any awareness of the Consensus. A major effort is therefore required to raise the profile of the Consensus and make the Member States, other institutions and military bodies more familiar with it. The humanitarian context has changed profoundly in recent years, making it all the more important that the European Consensus on humanitarian aid be applied rigorously and energetically.
I would like to stress the need to invest greater efforts in disaster risk reduction and to provide support - in addition to one-off aid - for communities' own disaster-preparedness capabilities. In addition, more efforts ought to be focused on incorporating gender and protection against sexual violence, which is increasingly being used as a weapon of war, into humanitarian responses.
The European Union is the biggest donor in the world, contributing 40% of the global aid provided. More than 100 million people in 70 plus countries received aid amounting to nearly EUR 1 billion from the European Union in 2009. Unfortunately, however, we very often advocate making donations to states which choose later on to accept direct foreign investments from China. Donations and investments perhaps ought to be at least coordinated instead of us bemoaning the fact that China has become the second biggest economy in the world. The humanitarian context has changed profoundly in recent years, making it all the more relevant that the Humanitarian Consensus be applied rigorously and robustly.
In this changing context, the first factor to mention is the significant increase in the number and severity of natural disasters caused mainly by climate change. This implies a need also to provide, in addition to one-off aid, support for communities' own disaster-preparedness capabilities. Political undertakings to this effect have been made - in the form of the EU strategy and the Hyogo action plan - but they are still fraught with problems in terms of their implementation.
in writing. - UKIP believes that the best reaction to a humanitarian disaster is for independent nation states to coordinate their aid efforts voluntarily, and not to have them set centrally by the undemocratic EU. We note the debacle of the EU's slow and small efforts in Haiti, and thus we feel that the EU cannot be trusted in future humanitarian crises.
I voted in favour of this report because the European Union is the world's largest donor of humanitarian aid, contributing more than 40% of all official international humanitarian assistance. In 2009, it granted humanitarian aid to approximately 115 million people in more than 70 countries, to a total of EUR 950 million. Through its humanitarian policy, the European Union has demonstrated its commitment to supporting people in situations of extreme vulnerability in third countries. I agree with the mid-term review of the humanitarian consensus as I believe that it is vital to make an effort to increase its visibility among Member States, the other institutions and military players. I would urge the Commission to redouble its efforts in reducing disaster risk, and to pay attention to the ever increasing violations of international humanitarian law and to the most vulnerable groups, such as women, children and people who have been forcibly displaced. It is also important to encourage dialogue between the political, military or humanitarian bodies active in the same working environment, along with the creation of a European rapid reaction capacity, namely, a European civil protection force.
I voted against the report on humanitarian aid for two reasons. Initially, because it insists on linking civil protection and humanitarian aid with the European External Action Service and its foreign policy, whereas, obviously, intervention criteria should be clearly humanitarian and humanitarian alone. Also, because I do not believe that linking civil and military capabilities in order to deal with humanitarian crisis situations is a move in the right direction. Obviously, particular knowledge and the use of special equipment, which has always been owned and used by the military, are needed in certain circumstances. Therefore, in order to preserve and safeguard the purely civil character of humanitarian missions, civil protection could be financed so that it has such specific equipment and, of course, so that civil protection workers can be trained, rather than keeping up all this military spending. It is the only way to provide real and effective help in humanitarian crises without facing the dangers of a military presence.
While carrying out the mid-term review of the European Consensus on humanitarian aid, I cannot fail to point out that it is regrettable that public awareness of it has not been at the desired level and that the Member States have played little part in implementing it. However, instead of finding fault, we must promote and set out the path that we should be following as regards humanitarian aid. The humanitarian situation has changed a fair amount in recent years, with natural disasters, more displaced persons, the multiplication of various internal conflicts, food crises, etc. More than ever, there is an urgent need for a balanced and effective global reaction that is based on specific needs, is results-oriented, and is guided by the principle that saving means of subsistence is saving lives, whilst considering the involved areas' need for self-development and self-sufficiency. To achieve this, it is crucial for the Consensus to promote these humanitarian values, and for various players to optimise resources.
Once again, I would argue that there is an urgent need to create a European Civil Protection Force following the Barnier report of May 2006. I would congratulate my colleague, Mrs Striffler, on the positive content of the proposals she has tabled, and I would reiterate my position that the Consensus is an essential instrument, with every relevance to the current situation.
The Humanitarian Consensus is a key instrument which especially shows its worth in the current humanitarian context of profound change. We have witnessed the significant increase in the number and severity of natural disasters caused mainly by the impact of climate change, the increasing incidence of complex crises, especially internal conflicts, as well as the changing nature of conflicts, many of which entail the displacement of huge numbers of people.
Violations of international humanitarian law are increasingly common. One particularly shocking aspect of such violations is the increasing use of sexual violence as a weapon of war. I support the rapporteur's position and I think that strong measures are required to increase protection against acts of sexual violence in humanitarian circumstances. I concur with the position of the report's author, indicating that the recent humanitarian disasters in Haiti and Pakistan have demonstrated once again the need to improve the EU's disaster-response capability in terms of effectiveness, speed of response, coordination and visibility.
I also support the creation of a European rapid response capability (European civil protection force).
The European Consensus on humanitarian aid reached on 18 December 2007 by Parliament, the Council and the Commission represented an important step forward in terms of the definition, scope and spectrum of European humanitarian aid. We are proceeding with this report, the conclusions of which I strongly support, to its mid-term review, as envisaged in the Action Plan of May 2008. At this juncture, I would like to congratulate Mrs Striffler on the excellent work that she has done. As regards the ideas expressed in the report, I would like to highlight the emphasis on 'genuine and continuous... participation... of beneficiaries in the management of aid'. I have been advocating this principle, which should lead the EU to focus its action increasingly on civil society and local authorities. This will reduce the focus on EU-Member State relations, which should continue to play a role, but not in an exclusive relationship, as it has often manifested itself up until now. I would also like to highlight the need to submit proposals aimed at 'the establishment of a European civil protection force, based on optimising the existing Community Civil Protection Mechanism and pooling existing national resources,' which would mean an increase in the marginal cost for synergies achieved, through the capacity that has already been established in the Member States.
Humanitarian aid now has a larger and more important role than in the past. Differing rates of development and growing inequality in opportunity and resource distribution in geographical, social and generational terms, increasing climate change (for which humans are partly to blame) and the associated increase in natural disasters, increased environmental pollution, imbalanced anthropic pressure concentrated in large urban areas, and uneven population growth in some areas of the planet, have led to a rising number of humanitarian disasters in which aid takes on an essential role in restoring basic living conditions and human dignity. In view of this, if humanitarian aid is needed to assist people hit by disasters, then in turn, any interventions as a result of EU foreign policy - which is still to be defined - cannot be apportioned according to each Member State's areas of interest and influence, but should take on a European dimension.
in writing. - I support this report on implementation of the European consensus on humanitarian aid. The EU's humanitarian policy is the practical expression of its commitment to supporting people in need of assistance when they are at their most vulnerable. The European Union is the world's largest donor of humanitarian aid. Its contribution represents more than 40% of all official international humanitarian assistance. In 2009, we provided a total of EUR 950 million to approximately 115 million people in more than 70 countries. The European Consensus on humanitarian aid, signed on 18 December 2007, underscores the will of the EU to cooperate closely in this field in order to be as effective as possible, to defend and promote the basic humanitarian principles of humanity, neutrality, impartiality and independence, and actively to advocate the observance of international humanitarian law. There are many challenges ahead. The recent humanitarian disasters in Haiti and Pakistan demonstrated once again that the EU's disaster-response capability needs to be greatly enhanced. Disaster risk reduction needs to be fully integrated into policies for development aid and humanitarian aid. We also need clarification on the use of military and civil protection resources and capabilities in accordance with the consensus and the UN guidelines.
The recent humanitarian disasters in Haiti and Pakistan demonstrated once again the need to improve the EU's disaster response capability in terms of effectiveness, coordination and visibility.
That is why I voted in favour of this report, which advocates the establishment of a European rapid reaction capability (European civil protection force) - a concept launched by Commissioner Barnier following the tsunami in Asia and repeatedly urged since then by the European Parliament.
This capability should constitute an optimisation of the tools already available, which would become more effective and visible, the aim being to enable, through closer cooperation, the immediate mobilisation of all necessary resources.
I voted in favour of this report because I believe that the action plan of the European Consensus needs to be reviewed. The humanitarian situation has changed significantly in recent years, not least with the significantly increasing number and severity of natural disasters, which are also caused by the impact of climate change. It is essential to fully integrate disaster risk reduction into policies for development aid and humanitarian aid, making it all the more important that the Humanitarian Consensus be applied rigorously and energetically.
It is clear that disaster situations and humanitarian emergencies are multiplying throughout the world today. The European Union has been taking on an important role in combating these scourges, and I hope that it will continue to do so and even that it will strengthen this role, in as far as is possible. However, it is not enough to give a hungry person a fish: they must be taught to fish.
I think that helping to provide less well-off countries with human and material resources capable of facing up to future crises is almost as important as confronting emergencies that occur. The European Consensus on humanitarian aid merits my support, and I hope that the compromise between the European institutions will translate into making increasingly better use of the resources available to the Union, whilst always prioritising giving to those who have least and suffer most, and total neutrality in terms of political or ideological agendas.
In recent years, the world has witnessed a significant rise in disasters, in terms of both the geographic area affected and the number of victims. Although it is a matter of great importance, it does not fall within the scope of this discussion to address the impact of climate change on these disasters. The signing of the European Consensus on humanitarian aid by the Council of the European Union, Parliament and the Commission on 18 December 2007 represented a significant step forward in terms of humanitarian aid, especially as an action plan was envisaged for five years, providing for a mid-term review. That is the objective of this report. The whole world knows and recognises the key role of the EU in humanitarian aid. Parliament has tackled this issue at several sittings, particularly through our speeches. Indeed, recent events in Brazil, Haiti, Pakistan, Madeira and other places cause us to ponder the effectiveness of support for civil protection and humanitarian aid. As was demonstrated in this report, in spite of the limited information available, there are positive developments at a European level, as evidenced by the creation of the Council's Working Party on Humanitarian Aid and Food Aid. However, much remains to be done.
The EU's so-called 'humanitarian aid' plays a not insignificant role in what is increasingly defined as its foreign policy. It frequently makes use of genuine needs for aid and cooperation to which it is important to respond, particularly emergencies, whilst a great variety of objectives are being pursued in practice. The actions taken and the methods used, which include military intervention and occupation, seek to reproduce and deepen forms of political and economic domination, and to attempt to control the markets and natural resources of developing countries. Against the current backdrop of the deepening crisis of capitalism, these intentions also never fail to include the containing of peoples' struggles for greater justice and social progress, taking on diverse expressions and forms all over the world.
Disguised by supposed 'humanitarian' interests, a number of non-governmental organisations, logistics companies and others are beneficiaries of and accomplices to these policies, promoting their own interests and those of their backers; these interests may be public or private, and may include political, financial or religious motivations, amongst others. In principle, we are in favour of specific expressions of solidarity with the victims of any type of disaster or conflict. However, these must be based on the interests of these peoples, on respect for international law, and on the independence and sovereignty of these countries.
I believe that we must improve the tools available to the European Union for responding to the kind of disasters that Haiti has endured, with the earthquake just a year ago followed by the more recent cholera epidemic. My group and I believe that we must promote increased funding for humanitarian aid so as to allow for more interventions, in particular, to help the most vulnerable people. In doing so, we must ensure that we make a clear distinction between the remits of military and humanitarian bodies, since military resources should be used as little as possible and as a last resort.
in writing. - The EU as a bloc is the world's largest contributor of humanitarian aid. Nevertheless, recent catastrophes have highlighted certain shortcomings in the EU's ability to act in a speedy, efficient and coordinated manner. The Striffler reports underlines some of these concerns and it is to be hoped that positive action results from today's vote.
I agreed with this report because this report is not only a formal exercise but also an opportunity to reflect on humanitarian aid today. The humanitarian context has changed profoundly in recent years. In this changing context, the first factor to highlight is the significant increase in the number and severity of natural disasters caused, particularly, by the impact of climate change. This implies a need to invest greater efforts in disaster risk reduction and to provide support - in addition to one-off aid - for communities' own disaster-preparedness capabilities. Further factors are the increasing incidence of complex crises, especially internal conflicts, and the changing nature of conflicts, many of which entail the displacement of huge numbers of people (refugees and internally displaced persons), as well as increased violence against civilians. Violations of international humanitarian law are increasingly common and the situation in the field is deteriorating. One particularly shocking aspect of such violations is the increasing use of sexual violence as a weapon of war. Major efforts ought to be focused on incorporating protection against sexual violence into humanitarian responses. Therefore, more specific attention should be directed at the most vulnerable groups of people, including women, children and people who have been forcibly displaced (whether internally or as refugees). The recent humanitarian disasters in Haiti and Pakistan demonstrated once again the need to improve the EU's disaster-response capability in terms of effectiveness, coordination and visibility.
A year on from the earthquake in Haiti, we can see that the steps we are taking, or the way in which we are helping, are not perfect. For this reason, the European consensus that arose to facilitate the provision of humanitarian aid must not be squandered. The EU, as one of the richest and most developed regions in the world, has a moral duty to help the weak and those in need. In particular, we must maintain solidarity with the victims of natural disasters and catastrophes who are not prepared for what happens to them.
We should, therefore, take action to strengthen cooperation between Member States in this area and facilitate the sharing of best practices. We should do everything so that the aid system is efficient and effective and not one cent is wasted. Cooperation is, therefore, necessary with other international, non-governmental bodies and organisations that also provide aid, in order to make this more effective.
I voted in favour of the Striffler report because there is still a great need to emphasise the importance and, hence, the sensitivity of this issue.
Parliament's aim, with its vote, was to stress the need for the European Union's objective to become one of upholding the human rights of neutrality, impartiality and independence. As far as solidarity is concerned, we are never fully prepared or equipped with excellent plans. We must increasingly urge all the European players, including the Commission and the individual Member States, to encourage the promotion of universal respect for human rights. For my part, I shall continue to support this modus vivendi, including within the Committee on Budgets, of which I am a member, and to support any measures designed to increase the financial assistance given to those activities that are more specifically aimed at safeguarding these important rights, so that the European Union continues its efforts to assist and support the sections of the population that need it most.
A dramatic rise has been seen recently in the number and severity of natural disasters, whether man-made or not, along with an increase in the adverse impact caused by violations of international humanitarian law and poor governance. As is well known, the European Union is the world's number one donor of humanitarian aid, contributing approximately 40% of official international humanitarian assistance. This is borne out by the 115 million recipients of aid from approximately 70 countries who have benefited from a total contribution of nearly EUR 1 billion. I voted for this consensus as I think that the EU demonstrates in action through its humanitarian policy its commitment to people who are truly in need of aid. In this respect, we need sufficient human and material resources and we must support improved coordination between the institutions and organisations involved in this process.
in writing. - I strongly welcome this report, which makes suggestions on how the Consensus on humanitarian aid can be strengthened. It highlights a number of areas that require more attention, including the promotion of humanitarian principles and international humanitarian law; issues of quality, coordination and consistency in the delivery of EU humanitarian aid; clarification on the use of military and civil protection resources and capabilities in accordance with the Consensus and the UN guidelines, and reinforcement of the link between emergency aid, rehabilitation and development.
The submitted report is a very timely response to the many natural disasters we have experienced in recent years. It is essential for the EU to learn from the experience of providing effective aid after previous disasters, for example, in Australia, Haiti and Russia, in order to have completely clear procedures and resources for providing effective humanitarian aid. The continent of Europe has so far avoided disasters on such a scale, but this does not mean that we should not prepare an effective range of structures and resources. Experience from recent years shows that securing transport into affected areas is not possible without technical and organisational support from military units. Non-governmental humanitarian organisations do not have these capabilities.
It is evident that the inhabitants of affected areas very often remain cut off in terms of transport links around the country, and the capacity of civil aviation resources is limited. If the use of military forces is justifiable and acceptable anywhere, then it is surely in the case of humanitarian or natural disasters.
Natural disasters have certainly been occurring with increasingly severity in recent times. It is also the case that the EU is one of the chief global players in terms of humanitarian aid, and it is important that this role be maintained in spite of the crises that we are experiencing. Nevertheless, I believe that in addition to helping the most disadvantaged and all those who are affected by these disasters, it is also necessary to provide the poorest countries, and therefore those that are most vulnerable to this type of situation, with human resources and funding so that external aid is not so critical. This can only be achieved with development policies and aid to these countries on the basis of a medium- and long-term perspective.
The humanitarian environment is increasingly complex and difficult: humanitarian law is frequently infringed; confusion over roles means that humanitarian workers are increasingly targeted, and natural disasters are increasing in number and intensity. In 2010, we witnessed the three greatest humanitarian catastrophes in recent years: the earthquake in Haiti; the drought in the Sahel; and the floods in Pakistan. However, as Commissioner Kristalina Georgieva said, 'The quality of our humanitarian aid is of the utmost importance'. It 'saves some 140 million people every year'.
With these considerations in mind, I agree with the rapporteur when she calls for a substantial increase in funding for humanitarian aid and when she observes that the Consensus on humanitarian aid is not sufficiently known. We must continue to raise awareness and to promote humanitarian principles and the principles of international law. We must, as I have already had the opportunity to, advocate the creation of a European rapid reaction capability. We must increase the focus on disaster risk prevention.
The report on implementation of the European Consensus on humanitarian aid contains some important proposals which need to be acted on in the future. One example is the development of capabilities and resources for civil protection, with the key idea being the creation of a European civil protection force. Also of significance is improved coordination, not only between the Member States, but also at the international level, with the United Nations. The approach of procuring foodstuffs and the like locally in crisis situations and thus supporting the local economy is also a sensible idea. Unfortunately, in a few areas, the report is not specific or ambitious enough, for which reason I abstained from the vote.
I voted in favour of this report because, as the world's largest donor of humanitarian aid, the European Union must pay greater attention to humanitarian aid in those areas where it is needed as a matter of urgency, given that there has been a dramatic increase in the number of natural disasters and internal conflicts. The Member States should contribute more effectively to the process of implementing this Consensus, by including it in national humanitarian strategies. Given the need for humanitarian aid, it is necessary to allocate increased funding to it, making rapid and effective funding of operations possible.
I agree with the proposal that a very clear distinction needs to be maintained between the remits of military and humanitarian bodies, so that military resources and capabilities are used only in a very limited number of cases and as a last resort, particularly in those regions affected by armed conflicts. Furthermore, in order to ensure appropriate and effective coordination of humanitarian aid, a European civil protection force and a European rapid reaction capacity must be created.
The European Union is the world's largest donor of humanitarian aid. Its contribution represents more than 40% of all official international humanitarian assistance. The EU's humanitarian policy shows its commitment to the people of countries that need assistance. Following the EU's signature of the European Consensus on humanitarian aid, many actions have been taken on cooperation in this field in order to optimise its effectiveness and to promote the basic humanitarian principles of humanity, neutrality and impartiality in acting to assist those most in need. This aside, it would appear that there is still a lack of awareness of the Consensus. We therefore need to make a greater effort to bolster its visibility. I believe that, in a sector as fragile as humanitarian aid, it is important to be aware of how circumstances have changed over the years, bearing in mind the significant increase in the number and severity of natural disasters. As a result, I think we need to invest greater efforts in disaster risk reduction and provide support for communities' own capabilities in this regard. In order for humanitarian aid to follow a steady path to its full deployment, we must continue doggedly to argue for the preservation of the 'humanitarian space'. By voting in favour of the Striffler report, I hope that we can move on to the adoption of a practical action plan.
The European Union, through the Commission and the Member States, is the world's largest provider of humanitarian and development aid. Its contribution represents more than 40% of all official international humanitarian assistance. A rigorous mid-term review of the implementation of the European Consensus on humanitarian aid can only conclude that it is necessary to encourage greater awareness of this mechanism, and greater coordination and efficiency among all the entities involved. Economic contributions alone can be fruitless if they are not accompanied by close and effective coordination at all stages and for all forms of EU aid. We are living in a critical time: the humanitarian situation has changed profoundly over recent years, making it all the more important that the Humanitarian Consensus be applied rigorously and energetically. I am voting in favour of this report, and I would like to call for a policy of systematic dialogue, greater cooperation on the ground, better management and a commitment to preventing disasters. I support the creation of a European civil protection force, following the Barnier report published in May 2006.
The EU is the world's largest donor of humanitarian aid, providing more than 40% of international humanitarian assistance.
The European Consensus on humanitarian aid, signed on 18 December 2007 by the Council, Parliament and the European Commission, on the basis of a five-year action plan, commits the EU and the Member States to close cooperation in this field. Action No 33 provides for a mid-term review of the action plan to deal with the lack of awareness of the humanitarian sector, serious climate change, the rising incidence of complex crises and growing violence.
We therefore advocate the establishment of a European rapid response capability (European civil protection force), as conceived by Mr Barnier, in order to optimise the tools already available, the aim being to enable, through closer coordination, the immediate mobilisation of all necessary resources.
In view of the figures reported and the Treaty of Lisbon's introduction of a proper EU humanitarian aid policy, I totally agree that we need a mid-term review focused on strengthening the action plan regarding the promotion of humanitarian principles, on the delivery of humanitarian aid, on clarifying the use of military and civil protection resources, and on disaster risk reduction and reinforcement of the link between emergency aid and development.
I voted in favour of this report, which presents an overview of the implementation of the European Consensus on humanitarian aid, formulating proposals which aim to help strengthen its visibility and greater efficiency in achieving its objectives. This instrument has taken on even greater importance in the current humanitarian context, which has been marked by a significant increase in the number and severity of natural disasters, and it is vital that efforts be made towards the complete fulfilment of the commitments arising from this, and that the Member States have greater involvement in its implementation.
Today, we voted in plenary on the report on the European Consensus on humanitarian aid.
The European Union, through the Commission and the Member States combined, is the world's largest donor of humanitarian aid. Its contribution represents more than 40% of all official international humanitarian assistance. The Union's humanitarian policy is the practical expression of its commitment to supporting people in third countries in need of assistance when they are at their most vulnerable.
It is important to emphasise that the provision of aid must be based solely on identified need and the degree of vulnerability, that the quality and quantity of the aid are determined primarily by an initial evaluation, and that the evaluation process needs to be further improved, particularly with regard to the application of vulnerability criteria, especially regarding women, children and disabled groups.
Furthermore, the genuine and continuous involvement - and, if possible, participation - of beneficiaries in the management of aid is one of the essential conditions for the quality of humanitarian responses, particularly in the case of long-term crises.
in writing. - Since the entry into force of the Lisbon Treaty on 1 December 2009, the Union's humanitarian activities have been governed by Article 214 TFEU, establishing a specific EU policy for humanitarian aid as a competence shared between the Member States and the Union. Thus, when Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid is revised under the codecision procedure, it will have its own legal basis. The Lisbon Treaty also provided for the creation of the European External Action Service (EEAS). The DEVE Committee expressed its concern that humanitarian aid should not be instrumentalised under EEAS and advocates preserving the independence of DG ECHO. It also asks for the roles of Commissioners Ashton and Georgieva to be clarified.
As the mid-term review offers an opportunity to step up the EU's efforts in a number of areas, the report draws attention to the following issues, among others: the promotion of humanitarian principles and international humanitarian law; the issues of quality, coordination and consistency in the delivery of EU humanitarian aid; clarification on the use of military and civil protection resources and capabilities in accordance with the consensus and the UN guidelines; disaster risk reduction and reinforcement of the link between emergency aid, rehabilitation and development.
The European Union, through the Commission and the Member States combined, is the world's largest donor of humanitarian aid, contributing more than 40% of all official international assistance.
In 2009 alone, the Commission provided a total of EUR 950 million to approximately 115 million people in more than 70 countries. The Union's policies are the practical expression of its genuine commitment to supporting people when they are at their most vulnerable. Our aim is to be able to plan a more coordinated civil and military response so that our intervention with regard to natural disasters becomes increasingly effective. These tragic events are occurring more and more frequently and have caused hundreds of thousands of deaths throughout the world in recent years.
Particular attention must be paid to women and children, especially refugees and displaced persons, as violations of international humanitarian law in relation to these groups are becoming increasingly common. As well as ensuring more effective intervention, a great deal of work must be done in the area of active and passive prevention. Those communities that are at greatest risk must be better prepared for this kind of phenomenon, through the promotion of all sustainable development policies aimed at minimising damage.
in writing. - 14/1: I voted in favour of this as I perceive it to be a weakening of EU legislation and will result in it becoming easier to import non-GM soya beans into the UK. This is a critical issue for our poultry sector.
14/2: I voted in favour of this as it will reduce the negative impact of EU legislation on cargoes of non-GM soya beans destined for the UK.
14/3: I abstained on this because although it may be a desirable aspiration (for a UK government free of EU control), it is not yet a critical issue in my view and I do not wish to extend EU power.
The EU should be turning to innovative initiatives that, firstly, make use of food surpluses and, secondly, enable people suffering shortages to be fed: provision should be made for this when revising the common agricultural policy. Speculation has been responsible for almost 50% of the recent price rises, so a concerted strategy within the G20 should be used to encourage the creation of price stabilisation instruments within international forums. The EU must lead an international movement that aims to create an agreement within the United Nations seeking to permanently and effectively provide food for countries with shortages.
I would also stress the importance of supporting the agricultural sector's credibility, in particular, by promoting it amongst trained and enterprising young people as an activity that may be linked with innovation and research.
I voted in favour of this resolution which recognises that food security is a human right. It is achieved when all people, at all times, have physical, social and economic access to sufficient, safe and nutritious food to meet their dietary needs and food preferences for an active and healthy life. It is important to draw attention to the fact that global stocks of staple foods are much more limited than in the past, having fallen to a record low of 12 weeks' worth of global food stocks during the food crisis of 2007. At the same time, world food production is increasingly vulnerable to extreme weather events linked to climate change, which can cause sudden and unpredictable food shortages. Therefore, the EU should provide for its contribution to this global food stock system.
I believe that it is very important to promote not only competitiveness in the agricultural sector, but also traditional agriculture, small-scale farming, organic farming and local distribution. Furthermore, in the context of an ageing rural population, I believe it is very important to guarantee access to land and credit for young farmers.
Recent volatility in food and basic food product prices has raised serious concerns about the operation of the food supply chain at a European and global level. Food price rises have hit the most vulnerable sections of the population hardest. This report encourages the provision of healthy, good quality food to consumers at reasonable prices and the safeguarding of farmers' incomes, which are two of the European Union's key objectives. I voted in favour of this report. Europe can contribute to global food security by becoming more competitive.
As the first policy to have been implemented and the main item of expenditure until recently, agriculture occupies a central place in the European project. The last few decades have certainly seen something of a fall in this area for the benefit of other important areas, but we must not lose sight of the fact that Europe's agricultural independence is a major strategic challenge. As the Chair of the Group of the European People's Party (Christian Democrats), Joseph Daul, moreover emphasised at the beginning of this new year, food security will be the major issue in 2011. Indeed, world food shortages and the resulting crises must alert us to the seriousness of the situation: a sharp rise in prices and a scarce supply of essential resources. Europe must respond to this new challenge. Environmental issues add to the complexity and scale of the problem. That is why I voted in favour of this resolution, which seeks to ensure that the strategic nature of the issue is recognised. It points out the role that the Union can play in the management of global stocks and the suitability of the CAP with respect to these challenges, and draws attention to the harmful impact of speculation on commodity prices.
Currently, 900 million people worldwide suffer from the hunger that accompanies abject poverty, and up to 2 billion cannot be certain of their food supply because they are living under the threat of poverty.
Since an increase of 70%, at the least, is needed to meet the needs of the growing global population, the agricultural sector must be strengthened. To this end, I support this important report on agriculture and the food supply. A strong, funded common agricultural policy must be developed to provide high quality food at a reasonable cost, as we face up to the demand for food in the EU and worldwide.
The school fruit and milk schemes and the programme for deprived persons must be strengthened. The people of the EU must have access to sufficient wholesome food, despite economic difficulties.
It is a matter of concern that global food stocks are not as plentiful as before and, considering the threat posed by climate change and natural disasters, I support what the report says on the establishment of a global system devoted to developing food stocks.
I voted in favour of this document. With the rapid growth in the world's population, the agricultural sector must meet a growing need for safe and sufficient food, despite the obstacles of limited natural resources, high energy prices and climate change. According to the UN Food and Agricultural Organisation (FAO), food production must increase by at least 70 percent to meet the growing demands of a world population, which is expected to exceed 9 billion by 2050. Furthermore, around 900 million people worldwide are chronically hungry due to extreme poverty, while up to 2 billion people lack genuine, long-term food security due to varying degrees of poverty. Therefore, the accessibility of food remains a key issue to be dealt with. I agree that the new CAP to be put in place after 2013 needs to promote not only competitiveness, but also traditional agriculture, small-scale farming, organic farming and local distribution, in order to contribute to food security. Furthermore, in the context of an ageing rural population, I believe it is very important to guarantee access to land and credit for young farmers and to maintain reasonable food prices and a sufficient income for farmers.
I voted for this report because poverty and hunger persist in the European Union. 79 million people in the EU still live below the poverty line. My amendments highlight the fact that the right to food is a basic human right and it is met when everyone has permanent physical, social and economic access to sufficient, safe and nutritious food in order to meet their nutritional needs so that they can lead an active, healthy life. I would like to stress, in particular, the importance of European agriculture's diversity and of ensuring the coexistence of different farming models, as well as of the diversity and quality of food and nutrition across the whole of Europe.
I have voted in favour of the resolution. In its programme, my party, the delegation of the Dutch Reformed Political Party (SGP), has clearly highlighted the strategic interest of the agricultural sector and agriculture has even been called the basis for food security. However, noble as the ideas themselves may be, I must make two marginal comments on the text. The EU should not interfere with school milk or school fruit programmes. Leave that to Member States, if they so desire. Moreover, I have also voted against the paragraph relating to the liberalisation and promotion of GMO imports. My party takes the view that GMOs are not the solution to the issue of global food supply. No link has yet been demonstrated between genetic modification and higher yields. In our opinion, we also need to ask ourselves ethical questions about genetic modification.
I am happy with the overall tone of the resolution, though, which has demonstrated once again how important it is to ensure powerful and proper funding for the CAP after 2013. Moreover, I think that the call for developing countries to use their land to ensure the food supply for their own population, first and foremost, is of major importance and a matter of extreme urgency.
Providing access to food for all, against a backdrop of rising global demand and food shortages for several billion people across the world, is a huge and essential challenge. In the European Union alone, 16% of people live below the poverty line and struggle to have their most basic needs - housing, health and, of course, food - met.
It is with this in mind that, in order to fuel debate, we voted for a resolution recognising agriculture as a strategic sector in the context of food security. At a time when we are considering the future of the CAP, it seems necessary not to overlook this need and this right - which should be universal - to food for all.
One of our aims is to combat speculation in the agricultural sector: we call for a review of the legislation on financial instruments. We need less price volatility and more transparency. We also propose the idea of a 'targeted global system of food stocks' in order to manage crises more effectively, and we invite the Commission to give thought to this type of measure.
It is the European Union's duty to rise to the challenges posed by food security, the provision of high quality food, protecting the environment, the diversity of rural areas and maintaining the territorial balance through improving living conditions in rural areas. The common agricultural policy offers answers and solutions to these challenges of the future. It is important that the objectives and instruments identified by this policy endeavour to meet as fully as possible the need to integrate a specific national dimension into the common agricultural policy's structure. Farmers obviously need substantial direct support, including in the future. However, the current disparities between Member States in terms of direct payments can no longer be maintained because this has a direct impact on the competitiveness of agricultural products in the single market.
The CAP must assume responsibility for how EU money is spent by focusing payments on cultivated land areas only and, in the case of the livestock sector, only on the animals currently on the farm in the year relating to the payments. Pillar I of the CAP ought to cover compensation payments for agriculturally less favoured areas and agri-environmental payments, thereby helping prevent agricultural land from being abandoned and rewarding environmental benefits resulting from extensive agricultural practices.
I voted in favour of this report as food security is a human right which is achieved when all people have access to suitable, safe and nutritious food which can meet their needs for an active and healthy life. In Europe, 16% of citizens still live below the poverty line, and the accessibility of food remains a key issue to be dealt with. Thus, food security continues to require a robust common agricultural policy (CAP). The new CAP, which should come into force after 2013, needs to respond to food security and other challenges, particularly climate change, the economic crisis and keeping territorial balance within the EU. On the other hand, the EU's ambitious energy targets have been encouraging the cultivation of biofuels on a large scale, but biofuel production competes with food production for land, which has a potentially negative impact on food security.
I voted against the report, despite the fact that it contains serious positive points and recognises the role of farming in safeguarding food security and adequacy. However, there is one very serious drawback in the report, which cannot be overlooked. One specific point was adopted, under which the European Parliament 'calls on the Commission to propose a faster approval procedure within the EU for the importation of a new GM feed variant once it has been proved safe'. Our position against the importation and use of any modified material, food or feed remains firm and under no circumstances could I vote for a report which, for the first time, formulates a positive stand on the part of the European Parliament to the modified organisms that Mr Barroso is trying so keenly to introduce into Europe.
Food security is a basic human right. Today, it is estimated that around 900 million people worldwide are chronically hungry, while many others lack sufficient healthy food due to varying degrees of poverty. Food security can be achieved when all people, at all times, have physical and economic access to sufficient food that is safe and meets their dietary needs. Food security requires a robust common agricultural policy, but it needs to be consistent and address social concerns. It must be consistent in the sense that it does not allow surpluses in production which distort the market and cause environmental problems, and it must be socially engaged by ensuring that all people from all social backgrounds have access to quality food.
On the other hand, I welcome the way that the issue of diversity in European agriculture is being addressed: competitiveness and innovation can, and should, go hand in hand with traditional agriculture, small-scale farming, organic farming and local distribution. Financial investment in these sectors will be crucial for the effective use of land in different regions, along with investment in terms of energy, which reduces dependency between food security and energy security.
The motion for a resolution on the recognition of agriculture as a strategic sector in the context of food security is a much needed and timely document, as it has appeared just when an increasingly rapid rise is being noted in the prices of a large number of food products. The recommendations contained in the report are realistic and relevant, addressing real issues in this area. I would like to mention the importance attached to training and encouraging new generations of farmers in the EU, which is vital in the context of an ageing population. I also want to mention the focus on maintaining the diversity of agriculture within the Union so as to give a further chance to traditional agriculture as well.
Given that the right to food security is a basic human right, I think that the European Union must create better conditions for implementing nutrition programmes in Member States, as well as the school fruit and milk schemes.
This is an own-initiative report by the Committee on Agriculture and Rural Development which includes ideas and suggestions from all the political groups. Thus, with a view to reaching workable compromises, we have achieved a very comprehensive text, linked by a common denominator with which I generally agree. Besides believing that food security is a basic human right, I also regard agriculture as a strategic sector which is absolutely essential to the future of our continent. In other words, I see it as an inalienable part of our sovereignty as a union of peoples and countries. In saying this, I wish to assert that the right to food security, besides being a basic human right, should be guaranteed by our internal production. A common agricultural policy (CAP) is thus essential in order to ensure this objective. I would therefore like to say again that the fundamental objective of the CAP should be to maintain the competitiveness of European agriculture and support for farming in the EU, so as to ensure food production, principally at local level, and balanced territorial development. I also believe fair returns should be ensured in the agricultural sector, as it is only possible to stimulate productive systems that are sustainable and ethical if farmers are duly compensated for the investments and commitments that they make.
Agriculture plays a key role in the development of communities. Defining its output as a primary sector in economic terms relates not only to the historical trend of its development, but also, and above all, to its role in stabilising societies and their economies. Balanced agricultural production has to be attentive not only to the quantities produced, but also, and primarily, to the quality of the output, so that it assists in the healthy development of the population. From this perspective, therefore, food security plays a key role, and its protection - particularly in terms of traditional and local produce - increases the opportunities for development throughout the territory. The positive correlation between food security and the quality and healthiness of agricultural products also involves increasing their eco-friendliness, while particular care must be paid to the domino effect caused by the uncontrolled introduction of genetically modified organisms, in order to provide, in the first instance, the necessary certainties as regards the medium- and long-term effects that these products could have on health and local economies.
We are at a crossroads in the definition of what the future reform of the common agricultural policy must be. This is an issue that concerns Europeans, naturally, but also citizens throughout the world. This new policy should therefore be part of a global vision. With one major challenge: to be able to respond to the doubling of demand for food production and supply that will take place between now and 2050, in a context marked by scarcity of water, by a reduction in arable land and by a new energy situation dictated by the fight against climate change. The global organisation of agricultural markets needs to be rethought, taking into account the two main inspirations of the common agricultural policy: guaranteeing food security and saving the lifeblood of small farmers and their families, both at home and in the world's poorest countries. This also hinges on the creation of a targeted global system of food stocks, consisting of emergency stocks to reduce hunger and stocks to be used to regulate commodity prices. This system should be managed by the UN via its global Food and Agriculture Organisation (FAO).
900 million people worldwide are chronically hungry due to extreme poverty. In spite of apparent sufficiency of supplies, a significant proportion of the world population cannot afford the basic food it needs; accessibility of food remains a key issue to be dealt with.
Food security as an objective cannot be reached without tackling two of the most important questions of the day: market and price volatility and dwindling food stocks. We should support, in this context, a revision of the existing legislation on financial instruments, which should provide for more transparent trading and minimum thresholds for the operators allowed to trade on these markets.
What is more, global stocks of staple foods are much more limited than in the past, with global food reserves having fallen to a record low. Lastly, the CAP needs to respond clearly and unequivocally to food security and other challenges, most notably, climate change and the economic crisis within the EU.
I voted in favour of the report on recognition of agriculture as a strategic sector in the context of food security, because it tables important proposals on how the common agricultural policy to be put in place after 2013 needs to respond to challenges relating to food security, climate change, the economic crisis and keeping territorial balance within the EU, amongst other things.
The Food and Agriculture Organisation of the United Nations (FAO) recently warned of a possible increase in food prices in 2011 after they reached new historic highs in 2010 in the wake of the food crisis of June 2008. The FAO Food Price Index of 55 basic foodstuffs has increased for the sixth consecutive month to 214.7 points, higher than the previous historic high of 213.5 points in June 2008.
The prices of sugar and meat are reaching new historic records, and unless there is at least a 2% increase in cereal production, the prices of these commodities will continue to rise. This initiative should, therefore, be welcomed and, as I stressed in a question put to the European Commission last week, given that price volatility affects everyone involved in the market, I believe that specific measures should be taken with respect to the common agricultural policy to increase production, better supply the markets and ensure greater price stability, as well as guaranteeing that production responds to Europe's production needs. As I have been arguing, agriculture should be viewed as a strategic sector, especially in times of crisis.
As food security is a human right, it needs to be given special attention by the institutions of the European Union. Besides the need for the agricultural sector to provide a secure supply of food, it is also vital that this should be sufficient. For this reason, we cannot forget the recommendations of the United Nations Food and Agricultural Organisation on the urgency of an increase in food production of at least 70% to feed a world population which is expected to reach 9 billion by 2050. I am glad that this resolution has been adopted, as it acknowledges the role of the European Food Safety Authority as the body responsible for monitoring and reporting risks inherent to the food chain, and encourages the Member States to establish bodies to cooperate with it. I would also like to highlight the recognition given to traditional agriculture, particularly organic and small-scale farming, which exists in the more disadvantaged regions, and which represents not only an economic asset but, above all, an environmental asset, as it is essential for preserving biodiversity. I hope that the new common agricultural policy will respond efficiently to the problems facing this sector: climate change, keeping consumer prices steady and guaranteeing incomes for farmers.
The rapporteur tackles a burning issue, pointing out relevant problems that threaten food security, such as price volatility as a result of financial speculation, the usurping of land in developing countries, or insufficient strategic stocks. Nevertheless, the approach to each of these problems, as to all other problems relating to food security, is very incomplete, at times contradictory and, in some cases, wrong. The consequences of current agricultural policies - specifically the common agricultural policy and successive reforms of it - are omitted, as are the liberalisation of the markets and dismantling of regulatory instruments, and the resulting ruin of thousands of small and medium-sized producers, faced with prices for their products that often do not cover the costs of production.
It is increasingly being argued that 'we will need to make use of all forms of farming in order to be able to feed Europe and third countries': this is an implicit argument for unsustainable production models that produce intensively and for export, as well as for genetically modified crops; the report also calls for the process of approving the importation of these genetically modified crops to be streamlined and made faster. Finally, the rapporteur 'welcomes the Commission proposal for a regulation on [over-the-counter] derivatives', which is a proposal that the United Nations Special Rapporteur on the Right to Food condemns for failing to prevent speculation.
I voted in favour of Mrs Sârbu's report. At this point in time, when we are preparing to reform the common agricultural policy after 2013, today's vote shows the direction that Parliament is intending to take. In order to ensure a secure supply of affordable food, the EU must equip itself with a strong common agricultural policy (CAP) that discourages speculation on food commodities and helps young people to enter the farming sector. I think it is important to emphasise that the future CAP must also provide citizens with access to an adequate supply of food, allow for the dissemination of nutritional information and create better conditions for the implementation of programmes such as school milk and fruit schemes. Furthermore, today's vote instructs the Commission to work out how to implement a 'targeted global system of food stocks' with emergency stocks to reduce hunger and other stocks to be used to regulate commodity prices. Particular attention also needs to be paid to the issue of genetically modified organisms. As this is such a sensitive issue, a measure of caution will be necessary to avoid their indiscriminate and unrestricted introduction.
Achieving food security and independence in Europe is absolutely essential, which is why I voted in favour. I welcome the fact that reference is made to an ambitious vision for the common agricultural policy (CAP). We must remember that the CAP is essential to support farmers, who, as well as producing commodities and public goods, also maintain and look after our lands. In order to tackle the new food challenges we are expecting to face in the future, we must make sure that we become self-sufficient producers, importing ever fewer agricultural products from third countries, as they fail to respect not only environmental and health legislation, but also workers' rights.
Improving food security is one of the challenges that will need to be tackled with the reform of the common agricultural policy (CAP) after 2013.
The ability to guarantee sufficient food stocks to EU citizens must reflect the predicted sharp increase in world food demand by 2050. In the light of this, it is a priority for the European Union to continue safeguarding this fundamental human right within and without its borders, seeking to increase agricultural productivity and, at the same time, ensuring a secure supply of affordable food, in addition to the now essential need to protect Europe's rural environment.
We cannot allow financial speculation to continue causing uncontrolled price rises and global food market volatility. To safeguard European production, we need to restore balance to the contractual relationships between producers and the modern distribution system.
We must not underestimate the fact that unequal bargaining power, anti-competitive practices and a lack of transparency are often at the root of market distortions, with major consequences for the competitiveness of the entire food supply chain.
Yes, the agricultural sector is a strategic sector and food security is an imperative. It has taken Europe decades to realise this. However, the title of the report is misleading. At no point does it denounce the devastating consequences of global free trade and market logic.
We will continue to eat strawberries in winter, whether they come from the southern hemisphere or energy and water guzzling greenhouses. We will continue to promote the importation of African beans at the expense of local food crops and in competition with our own producers.
We will continue to call for the regulation of the markets for agricultural products and their derived products, even though this latter notion is absurd and we should be promoting quality agriculture and short food circuits, while mercilessly pursuing the abuses of intermediaries and large retailers.
We will stand powerlessly by as foreign countries that have wasted their own potential take control of the arable land of the most vulnerable countries, leaving us increasingly worried, but failing to act in the face of what is potentially an explosive situation.
You have made progress, but there is still some way to go. By refusing to get to grips with the very system that has created these problems for us, you are bound to fail.
Food security is a central issue to which the European Union must respond effectively. That is why I endorsed the report by my Social Democrat colleague, which supports a strong, responsible CAP that is geared towards young farmers; proposes combating speculation on the agricultural markets and the price volatility that it causes; and reaffirms that the fight against poverty within the EU and worldwide must become a priority, by making food security and access to food a basic human right. The EU must address today's food challenges and anticipate future difficulties in this area. That is why the idea of creating a targeted global system of food stocks is, in my view, entirely relevant, even though it will not be easy to implement.
in writing. - I voted against the Sârbu report despite its numerous good points. Food is a fundamentally important issue and one which is going to be of increasing significance. It is essential that the EU takes a coordinated stance in relation to its agriculture sector in order to face the challenges which lie ahead. However, I do not consider that GMOs have a legitimate role to play in achieving security of food supplies and I could not support a report which proposes to give the green light to genetic modification.
I agreed with this report because food security is a human right, guaranteeing an active and healthy life. A large number of people worldwide are chronically hungry or lack genuine, long-term food security. In spite of apparent sufficiency of supplies, a significant proportion of the world's population cannot afford the basic food it needs, and accessibility of food remains a key issue to be dealt with urgently. It is important to be sure that food is accessible to all social categories of people. Food security as an objective cannot be reached without tackling two of the most important questions of the day: market and price volatility (strongly influenced by speculation on commodities markets) and dwindling food stocks. Under no circumstances must we allow food price speculation. We must promote not only competitiveness, but also traditional agriculture, small-scale farming, organic farming and local distribution, ensuring agricultural diversity throughout Europe. Furthermore, in the context of an ageing rural population, I believe it is very important to guarantee access to land and credit for young farmers. Our objective is to maintain reasonable food prices and a decent income for farmers. However, under no circumstances will I approve of the use of genetically modified materials, their import to consumers and other activities, or the authorisation of production methods brought to bear in third countries, because there is no data that would lead us to reasonably believe that these do not harm people's health or the environment.
Unfortunately, as a result of the votes of the conservative Members, a clause was included in this text for the proposal of a faster approval process within the EU for the importation of a new GM feed variant once it has been proved safe. However, under no circumstances must the demand for food be met by genetic engineering methods. I continue to be categorically opposed to genetically modified food and would like to remind the European Commission of the precautionary principle: even if there are scientific studies that regard genetically modified foodstuffs as not harmful to health, we perhaps do not yet have the right test methods to confirm this. Ultimately, we have to respect the wishes of consumers, who reject this type of food.
Agriculture is enormously important for global food security and we therefore need to take action. Securing the incomes of farmers and an adequate supply of good quality food must therefore be key goals of the common agricultural policy. The fluctuating market prices in the agricultural sector also represent uncertainty factors and need to be dealt with. I support the report, which clearly demonstrates that food security is a central concern in the European Union, too, and requires coordination of the individual policy areas. Only if the areas of agricultural policy, development policy, trade policy, financial policy and energy policy, as well as research, work together can improvements be achieved.
I voted in favour of the Sârbu report because ensuring constant, yet also secure, food stocks is the main role that society assigns to agriculture. Food security is a basic human right, meaning that all people, at all times, should have physical, social and economic access to sufficient, safe and nutritious food in order to lead an active life. In some parts of the world, this right is often foregone, whilst in others, it is scarcely guaranteed, for a variety of reasons and factors that combine to pose a serious threat to consumer health. At a time like the present, characterised by the debate on the common agricultural policy after 2013, this report allows us to map out some guidelines relating to the ethical, social and economic role that agriculture must play, including in the short term, identifying the risk factors that threaten it and seizing the opportunities to turn it into a bastion of the global fight against hunger.
I voted for the Sârbu report on recognition of agriculture as a strategically important sector in the context of food security. Historically, food security has, for centuries, been among the highest priorities of all governments. Financial and economic criteria cannot, therefore, be deciding factors.
The production of cheap but good food is very important from the point of view of the market and people's purchasing power, particularly for those on low incomes. Even more important, however, is the ability to produce food. We cannot allow a situation in which we import food only because someone can sell it to us more cheaply at the time. We can import, but we must maintain our ability to produce the amount of food we need.
At the present juncture, when food prices are steadily rising and there is ever-increasing talk about a future food crisis, a large section of the European Union's population is living below the poverty line and it is crucial for us to ensure that food is available to every section of society. I voted for this report because I consider that the European Union needs a strong agricultural policy which will be based on innovation and primarily aimed at bringing stability to the markets and encouraging and supporting farmers. At the same time, European consumers are entitled to enjoy healthy, high quality food at reasonable prices, which are the main objectives of the common agricultural policy (CAP) and key objectives of the European Union.
in writing. - I voted for this report, but abstained on the three parts of amendment 14 which dealt with GMOs. I am not intrinsically against GM foodstuffs but was nervous at this attempt to speed up the importation of GM material and the use of production methods from third countries. The scientific evidence that GM is safe must be robust, and the public must have full confidence that the appropriate authorities have taken all necessary safety precautions and carried out rigorous testing. This cannot be rushed.
This report reaffirms food security as a basic human right. In this context, two of the main issues that this right should address are identified as price volatility in the markets, which are heavily influenced by speculation, and the fall in food reserves. The report notes that speculation has been responsible for 50% of the recent price hikes and thus endorses a revision of the existing legislation on financial instruments in the interests of transparency, making them serve the economy and agricultural production, and preventing speculation from jeopardising efficient agricultural holdings. In a situation where the price of food is heavily influenced by speculators who have no interest whatsoever in agriculture, the report supports the limiting of access to agricultural markets.
Nonetheless, the financialisation of agricultural markets is not called into question in structural terms. The report also proposes the establishment of a global system of food stocks administered by the UN. In addition, it urges the Commission to expedite the approval of the importation of genetically modified foods, with which I completely disagree. In view of this, but so as to encourage the good intentions and suggestions contained in the report, I abstained.
Noting that food security is a fundamental human right, which must be guaranteed, calling for the payment of farmers for their efforts and proposing a system of food stocks administered by the United Nations are all concessions to our theses. I welcome them. Accommodating the difference, among financial products, of commodity derivatives, and limiting access to agricultural financial markets to operators linked to agricultural production, also indicate a change in attitudes.
However, relocation and the end of productivism, which are necessary for self-sufficiency in foodstuffs and for preserving biodiversity, are still a long way off. The financialisation of the agricultural markets is not fundamentally called into question. Worse still, authorisations of genetically modified varieties are emerging. To encourage good intentions, I therefore abstain.
The concept of food security is very clear, and it is achieved when all people, at all times, have physical, social and economic access to sufficient, safe and nutritious food to meet their dietary needs and food preferences for an active and healthy life. Therefore, there is no doubt that the constant increase in food prices, as a result of increased prices for raw materials, is an increasingly pressing concern for the EU. On the other hand, the agricultural sector has to meet the food needs of an ever-growing number of people, despite having to contend with dwindling natural resources and high production costs. In view of future needs, there is no doubt that agriculture has to become a strategic sector, or indeed a crucial sector for the economic development of the EU and the whole world.
When it comes to food security, in particular, there is a problem in that the Member States of the EU are increasingly losing their self-sufficiency. It has not, as yet, proved possible to bring a halt to the worrying trend of farmers moving away from full-time farming and towards farming as a sideline business and of farmers leaving the land. If we are discussing food security, then, we need to come up with plans for how this worrying trend can be halted and also for how to increase consumers' awareness of regional products. In particular, there is a need, in this context, to scrutinise EU subsidies with regard to how the transport of foodstuffs criss-crossing the Union can be reduced. This is not only for the benefit of the environment, in which regard it helps to implement the Kyoto targets on reducing emissions, but it also reduces noise pollution, especially for those people who live or work along the transit routes.
Last but not least, we should consider the extent to which we can better promote alternative propulsion systems, as the production of biofuels is beginning to threaten conventional agriculture, pushing it towards food shortages and higher prices. These aspects are not covered in the report, and I therefore chose to abstain.
The rapporteur stresses the importance of agriculture in relation to the new food challenges.
The UN Food and Agriculture Organisation (FAO) has declared that food production must increase by at least 70%, insofar as the world's population is expected to exceed 9 billion by 2050. Thus, food security continues to require a strong common agricultural policy.
The main objectives of the CAP have been: to increase agricultural productivity; to help farmers attain a fair standard of living; to stabilise markets; and to ensure a secure supply of affordable food. However, its success resulted in unintended overproduction and surpluses which distorted the market and raised environmental concerns. The new CAP should therefore improve food security by increasing productivity, whilst simultaneously encouraging environmentally sustainable food production. The report stresses that it is essential for the financing of the CAP to reflect its ambitious vision and policy objectives.
To maintain reasonable food prices and, above all, a decent income for farmers, and to ensure food security, the CAP should be maintained at the current level. Improving and strengthening food safety controls in the Union and in third countries is essential, and hence, I am in favour of the resolution.
Food security is a human right, and one of the objectives of the common agricultural policy must be to ensure easy access for all to food, taking into account population growth, climate change, high energy costs and the obstacles of limited natural resources.
I agree with and support the rapporteur, Mrs Sârbu, in her plan to ensure that the new post-2013 CAP is able to respond to the requirements and challenges of food security. It is important, therefore, to promote diversity in agricultural production, which spans large merchant chains, traditional agriculture and small-scale farming; to guarantee access to credit for young farmers; and to encourage the development of food stock management programmes, so as to facilitate world trade and bring world market prices down.
I am, however, opposed to the development of GMOs and their use as feed variants until such time as they are deemed safe for livestock and European consumers.
I voted in favour of this report. However, I regret that a few important provisions were removed at the time of the vote, such as the provision which involved examining the possibility of authorising the implementation of production methods used in third countries with regard to genetically modified organisms. Some states have made huge strides in this area, while the European Union has been left behind and is not utilising the entire potential available. I also regret the removal of the point referring to the problem of huge areas of uncultivated agricultural land in some Member States.
The report contains some very good initiatives, such as incentives for traditional and organic agriculture, support for small-scale farmers in particular and the protection of domestic farmers from competition pressure from third countries with significantly lower quality standards. On the other hand, the rapporteur advocates the use of GMOs. Therefore, I have abstained from voting.
in writing. - (PL) Food security is a key challenge for agriculture, not only in the European Union but throughout the world, particularly in developing countries. According to the FAO, global food demand will double by 2050, and the number of people in the world will grow from the present 7 billion to 9 billion. Global food production will therefore have to increase correspondingly, against a backdrop of pressure on natural resources. Global food production will have to grow at the same time as water, energy, fertiliser, pesticide and land use is reduced. It is alarming to learn that there are a total of over 1 billion people starving, while in the European Union, over 40 million people living in poverty go hungry. For this reason, too, I believe that scientific progress should be exploited if it can provide appropriate solutions aimed at alleviating hunger throughout the world, particularly by means of a more effective use of resources. The EU must continue to guarantee food security for its citizens and participate in supplying food to the entire world, whereby cooperation with the rest of the world, in particular, with developing countries, must be closer and more coherent in order to help them with the long-term sustainable development of agricultural sectors. It was for this reason, among others, that I voted in favour of adopting the report on the recognition of agriculture as a strategic sector in the context of food security.
I voted in favour of this motion for a European Parliament resolution on recognition of agriculture as a strategic sector in the context of food security because, due to the increasing amount of consumers, the large amount of people suffering from hunger, the situation faced by farmers, fluctuating food prices and speculation in equities, it is particularly important to use certain measures to regulate the agricultural sector. Above all, every effort must be made, through financial inducements, to promote traditional, small-scale or organic farming, in order to ensure continuous food security. Given the dangers to public health posed by genetically modified materials, I do not agree with the proposal to allow the import of non-GM products in which there is a low-level presence of GM material.
We must take all necessary measures to ensure that the importation of a new GM feed variant to the EU and the possibility of using production methods brought to bear in third countries do not receive approval. We cannot solve the issues surrounding the accessibility of food by violating food safety requirements and putting people's health at risk. Given the increasing size of the ageing rural population and in order to attract and encourage young people into farming, preferential conditions must be made for young farmers to obtain credit.
Food security is a basic human right that is achieved when all people have physical, social and economic access to sufficient food. In spite of apparent sufficiency of supplies, a significant proportion of the world's population cannot afford the basic food it needs; around 900 million people worldwide suffer from hunger due to extreme poverty. Accessibility of food remains a key issue to be dealt with. Food security continues to require a strong common agricultural policy capable of increasing agricultural productivity, stabilising markets and, above all, ensuring a secure supply of affordable food. However, this objective cannot be reached without tackling market and price volatility. As the food issue is very important, I voted in favour of the Sârbu report, which also approves a faster process within the EU for the importation of new genetically modified feed variants, while also looking into the possibility of authorising the use of production methods brought to bear in third countries. My vote is also intended to support the presence of small quantities of genetically modified organisms in products entering the EU.
I voted in favour of the Sârbu report because agriculture is an important and growing sector which should be a priority in the policy agenda due to its strategic role in the context of food security. The review of the common agricultural policy for 2013 should submit proposals relating to this matter. The recent volatility in prices of food and basic products has raised great concerns in Europe and worldwide. The financial crisis and increasingly severe weather phenomena such as those that occurred in 2010, with the prolonged drought and fires in Russia and the major floods in Pakistan, have contributed to enormous instability. The EU cannot remain dependent on the protectionist decisions by countries such as Russia and Ukraine, which export about 30% of the world's wheat, or Argentina, a large global producer of meat. I believe that the EU has a duty to feed the European public and the world's population, which is expected to increase by 2 billion and therefore necessitate a 70% increase in the food supplied by the year 2050. Increased production should meet criteria relating to the environment, food security, animal welfare and labour. Distribution has been shifted to the least developed countries, but these do not appear to have the capacity to meet these criteria.
Food security is a fundamental right that is impeded by limited natural resources, high energy prices and climate change.
According to the Food and Agriculture Organisation, production will have to increase by 70% by 2050, since around 900 million people worldwide suffer from hunger, and in Europe alone, 16% of the population live below the poverty line. A strong common agricultural policy (CAP) is essential and indeed the CAP follows this line, but it needs a reform that will make it sustainable and improve food security. This objective can only be achieved by resolving the issue of price volatility (caused by speculation) and dwindling food stocks.
In this context, the report supports the need to revise the existing legislation on financial instruments and the creation of a global system of food stocks to ease world trade when price spikes and instances of protectionism occur. The new CAP after 2013 must be prepared for all of this, and that is why I am backing this report, which promotes competitiveness, traditional agriculture, access to land and credit for young farmers, and improved integration of food and energy.
On a planet with what will soon be 9 billion inhabitants, food supply for the future is a key issue. This report focuses on this enormous challenge and asks several important questions, for example, in relation to the problem of land grabbing, and this is, of course, something that we support. At the same time, the report unfortunately contains demands for several joint measures - such as European nutrition, school milk and school fruit programmes, as well as an increased budget for these programmes - which we consider to be something that each Member State should decide on for itself. We therefore chose to abstain in the final vote.
According to the FAO, food production needs to increase by a minimum of 70% in order to meet the ever-growing demands of the world population, which is expected to exceed 9 billion by 2050. Furthermore, around 900 million people are chronically hungry due to extreme poverty, while up to 2 billion people lack genuine, long-term food security due to varying degrees of poverty. Given that the demand for food is steadily rising and 16% of EU citizens live below the poverty line, the right and access to food are becoming a priority. This is why, in order to achieve food security, we continually need a strong, market-orientated, decoupled and environmentally conscious common agricultural policy (CAP) which will also have a significant rural development component and will tackle other challenges, in particular, climate change, the economic crisis and maintaining territorial balance within the EU. Food security as an objective cannot be achieved without tackling two of the most important current issues: market and price volatility and dwindling food stocks.
I have highlighted the fundamental nature of this issue of food security on several occasions. In the current environment, the Member States should not view agriculture as a simple economic issue, but rather as a strategic defence issue. To this end, it is vital, as the rapporteur stresses, to ensure that the new, post-2013 common agricultural policy can give an adequate response to the demanding challenges facing this sector today, particularly in terms of price stability, and that it can safeguard the interests of farmers and strengthen food reserves.
I congratulate Mrs Sârbu. In order to ensure a secure supply of affordable food, the EU must provide itself with a strong common agricultural policy (CAP) that discourages speculation on food commodities and helps young people to enter the farming sector.
In fact, the future CAP absolutely must do more for young farmers. Only 7% of farmers in the EU are under 35 years of age, while the EU will need 4.5 million farmers in the next 10 years. I therefore call for the existing measures for attracting young people to farming, such as installation premiums and subsidised interest rates on loans, to be strengthened.
Furthermore, to ensure that the existing financial instruments help farmers weather the crisis, rather than help speculators cause extreme price volatility, I call for a review of the European legislation on financial products in order to make the negotiations more transparent. I also urge the European Commission to take strong and permanent steps without delay in order to impose clear restrictions on speculation and tackle the instability of food commodity markets.
in writing. - The report was adopted without the support of the Verts/ALE Group, which voted against. The reason for that negative vote was that paragraph 14 remained in the text. It 'calls on the Commission to propose a technical solution to the problem of low-level presence of GM material in non-GM imports, and to propose a faster approval process within the EU for the importation of a new GM feed variant once it has been proved safe'.
Food security is a basic human right, and it is achieved only when a person's dietary needs and food preferences for an active and healthy life are met.
In particular, looking ahead to the common agricultural policy reform planned for 2013, the support given to European farmers must always enable them to meet food safety and environmental standards in full. Despite the efficiency of European production, around 80 million people still live below the poverty line today, and many of them are helped through food aid programmes. A strong CAP will preserve farmers' economic role as food producers, but it will also guarantee the livelihood and jobs of more than 28 million citizens employed in Europe's rural areas.
If we factor in the economic crisis, too, direct payments to farmers will have to be maintained after 2013 in order to stabilise their incomes and help them withstand market volatility. Lastly, specific initiatives will be taken to encourage young people to enter the farming sector, such as providing easier access to loans and promoting professional training and specific technical education, while 'good agricultural practices' will be disseminated across Europe.
Leaving aside the dubious reference to data on world population growth, which does not reflect the recent reduction in birth rates in various non-European countries, food security is undoubtedly linked to good use of agriculture.
Clearly, then, a common agricultural policy that is aimed at increasing high quality, environmentally friendly farming and helping farmers to attain a decent standard of living is desirable. If we also factor in energy policies, which come under the agricultural sector through the use of biofuels, this is an argument that should be examined further, since biofuel production is in competition with food production. The report's conclusion is also sound: we cannot conceive of reducing the CAP budget.
On the whole, this report is a fairly worthwhile contribution to the debate on the role of agriculture in food supply. Parliament has rightly identified the problems which farmers have to contend with in times of extreme market and price volatility and drawn attention to the difficulties which farmers are currently going through in this respect. The Commission must come up with tough and lasting measures to address volatility in the agricultural markets. That is crucial to maintaining production in the EU. The huge price increases in the financial markets for agricultural commodities have largely been caused by speculation. Speculative behaviour accounts for almost 50% of recent price increases.
It is good that the European Parliament has supported the conclusions of the United Nations Special Rapporteur on the Right to Food concerning the disastrous role of large institutional investors such as hedge funds, pension funds and investment banks, because they affect the price indices of raw materials, through their activities on the derivatives markets. Parliament has produced a generally sound analysis of the situation, but has then totally missed the mark by failing to formulate pertinent observations on the role of GMOs in agriculture in the report. This debate is being conducted elsewhere and does not belong here, which is why I have ultimately voted against the report.
I cannot support an initiative which facilitates or accelerates the import of any genetically modified plant. The excellent characteristics of agricultural land in the European Union enable many countries, including Hungary, Poland, Italy and France, to produce good quality feed. We do not need genetically modified feed variants. I also do not support the importation of genetically modified products to the European Union because of their long-term detrimental effect on health.
The term food security highlights the need to take concrete measures to increase the global food stock: a human right that includes physical and economic access to healthy, sufficient and nutritious food. I consider the adoption of this report emphasising the agricultural sector to be extremely important. The population growth that is forecast and the poverty that persists mean that at least a 70% increase in food production is needed to satisfy the population's needs. Climate phenomena, speculation and price volatility have been impacting negatively on farmers' capacity.
A common agricultural policy is needed after 2013 that is able to guarantee the right to food security by committing strongly to competitiveness and innovation, and to increasing numbers of young farmers who can respond to new global challenges. Agricultural policy must be adjusted by promoting traditional and local agriculture, not least, organic and locally sourced food.
The European Parliament adopted a report on the recognition of agriculture on which I had to abstain. This report takes account of many concerns that are of crucial importance to farmers, such as assistance for small production, young farmers and combating price speculation. This report also highlights the need for substantial funding for the future common agricultural policy.
Even though this report is positive overall, it incorporates an intolerable measure: the speeding up of GMO authorisation procedures by the Commission.
This measure refuses to consider properly evaluating the products before they are placed on the market and makes absolutely no mention of the dangers, denounced time and again, of the marketing of GMOs.
This measure fails to take the slightest account of food security and the precautionary principle. It is a dangerous measure, and it is scandalous that it has been integrated into a report aimed at taking into account the strategic importance of agriculture.
The GMO issue should be the subject of a debate in its own right, which the European bodies refuse to conduct.
I voted in favour of this resolution, which stresses the need for European policy to give priority to agriculture. European citizens are making ever more demands in relation to food security, which must be guaranteed along the whole production, processing and distribution chain. The challenges to be addressed in order to ensure sustainable, secure and fair agriculture are many: adapting to climate change, controlling the effects of globalisation, preserving biodiversity, maintaining farmers' standard of living and guaranteeing our food self-sufficiency in a global market subject to strong pressure. Agriculture is an integral part of our heritage and has always shaped our identity, way of life and landscapes. I welcome the EU's efforts in relation to agriculture, but important work still needs to be carried out in connection with the reform of the CAP. I therefore call on the EU to concentrate its efforts on small farmers, who are the largest but, above all, the most vulnerable group. Recognising that agriculture is a strategic sector should be an opportunity to strengthen its social dimension, to which insufficient consideration has been given hitherto. Farmers need security too.
I am quite sure that the recognition of agriculture as a strategic sector will make it possible to create better conditions for the implementation of aid and information programmes. There can be no doubt that food aid programmes should be put in place for the poorest members of society. We often forget that nearly 80 million people in the European Union live below the poverty line.
As well as aid programmes, we should develop programmes promoting healthy eating, above all, for children and secondary school pupils. The consequences of neglecting such matters can be seen very clearly in the US, where the number of obese teenagers has tripled in recent years. It is particularly important for programmes promoting the consumption of fruit and milk to be implemented in educational institutions, since learning the right eating habits will have a positive impact on the health of young Europeans, thus reducing health and social spending in the future. The greatest possible number of local food producers and distributors should be involved in the implementation of programmes of this kind, since this will strengthen the position of small and medium-sized agricultural holdings.